Exhibit 10.4
PURCHASE AGREEMENT
BETWEEN
HEALTHCARE REALTY TRUST INCORPORATED, AS PURCHASER,
AND
THE CHARLOTTE-MECKLENBURG HOSPITAL AUTHORITY,
MERCY HEALTH SERVICES, INC., AND
THE CAROLINAS HEALTHCARE FOUNDATION, INC.,
COLLECTIVELY, AS SELLER

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE 1 DEFINITIONS
    1  
1.1 Definition of Certain Terms
    1  
 
       
ARTICLE 2 PURCHASE AND SALE OF THE PROPERTY
    7  
2.1 Purchase of the Property
    7  
2.2 Purchase Price and Terms of Payment
    8  
 
       
ARTICLE 3 REPRESENTATIONS, WARRANTIES, AND COVENANTS
    10  
3.1 Representations and Warranties of Seller
    10  
3.2 Representations and Warranties of Purchaser
    15  
3.3 Additional Obligations, Covenants, and Agreements of Seller
    16  
3.4 Additional Obligations, Covenants, and Agreements of Purchaser
    22  
 
       
ARTICLE 4 STUDY PERIOD; PURCHASER’S INSPECTIONS
    22  
4.1 Study Period
    22  
4.2 Conditions of Conducting the Inspections
    23  
4.3 Indemnification
    24  
4.4 Limited Termination Rights
    24  
 
       
ARTICLE 5 CONDITIONS PRECEDENT
    27  
5.1 Conditions Precedent to Purchaser’s Obligation to Purchase
    27  
5.2 Conditions Precedent to Seller’s Obligation to Sell
    28  
5.3 Failure to Satisfy Conditions
    28  
 
       
ARTICLE 6 SELLER’S DISCLAIMER
    29  
6.1 Purchaser’s Independent Investigation
    29  
6.2 Property Conveyed “As-Is”
    29  
 
       
ARTICLE 7 CASUALTY, CONDEMNATION AND ZONING CHANGES
    29  
7.1 Material Casualty Damage, Material Condemnation, and Material Zoning
Requirements Change
    29  
7.2 Damage or Destruction Not Constituting Material Casualty Damage
    29  
7.3 Condemnations Not Constituting a Material Condemnation and Zoning
Requirements Changes Not Constituting Material Zoning Requirements Changes
    30  
 
       
ARTICLE 8 CLOSING
    30  
8.1 Closing
    30  
8.2 Closing Adjustments and Prorations
    30  
 
       
ARTICLE 9 BREACH; TERMINATION
    35  
9.1 Breach by Seller
    35  
9.2 Breach by Purchaser
    35  
 
       
ARTICLE 10 TITLE EXAMINATION
    36  
10.1 Title Commitment
    36  
10.2 Title Objections; Permitted Exceptions
    36  
10.3 Morrocroft Ground Lease Subordination
    37  

i



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 11 MISCELLANEOUS PROVISIONS
    38  
11.1 Brokers
    38  
11.2 Termination Rights of Purchaser and Seller
    39  
11.3 Entire Agreement; Modification
    39  
11.4 Survival of Representations, Warranties and Agreements
    39  
11.5 Binding Upon Successors and Assigns
    39  
11.6 Governing Law
    40  
11.7 Notices
    40  
11.8 Exhibits
    41  
11.9 Confidentiality
    41  
11.10 Study Materials
    41  
11.11 No Offer
    41  
11.12 Rules of Construction
    41  
11.13 Time of the Essence
    42  
11.14 Severability of MOB Owners’ Interests
    42  

EXHIBITS:

     
Exhibit 1.1(yy)
  Depiction of MOB Sites
Exhibit 1.1(zz)
  Addresses of MOBs
Exhibit 2.1(a)
  List of Retained Property
Exhibit 2.1(b)
  List of Contracts
Exhibit 2.1(c)
  Pre-Approved Terms and Provisions of Ground Leases
Exhibit 2.2(a)
  Purchase Price Allocation Table
Exhibit 2.2(c)(i)
  Escrow Agreement
Exhibit 3.1
  Closing Certificate
Exhibit 3.1(c)
  List of Existing Third-Party Leases
Exhibit 3.1(f)
  Leasing Commission Agreements
Exhibit 3.1(h)
  Pending Litigation
Exhibit 3.1(i)
  List of Security Deposits
Exhibit 3.1(m)
  Lease Default Matters
Exhibit 3.1(p)
  Unfunded Existing TI Obligations
Exhibit 3.3(a)
  Notice to Tenants
Exhibit 3.3(e)(i)-A
  Schedule of New Seller and Seller Affiliate Leases
Exhibit 3.3(e)(i)-B
  Form Seller and Seller Affiliate Space Lease Agreement
Exhibits 3.3(e)(iii)-A
   
through 3.3(e)(iii)-G
  Pre-Approved Terms and Provisions of New Third-Party Leases and Modifications
Exhibit 3.3(e)(iv)
  Form Third-Party Space Lease Agreement
Exhibit 3.3(h)
  Seller Closing Documents
Exhibit 3.4(b)
  Purchaser Closing Documents
Exhibit 5.1(c)
  Tenant Estoppel
Exhibit 10.2-A
  North Carolina Special Warranty Deed
Exhibit 10.2-B
  South Carolina Special Warranty Deed
Exhibit 10.2-C
  General Assignment and Bill of Sale
Exhibit 10.2-D
  Seller’s Affidavit

ii



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT (together with all exhibits attached hereto and any
and all amendments hereto made in accordance with the terms hereof, this
“Agreement”) is made and entered into as of the 4th day of November, 2008 (the
“Agreement Date”), by and between THE CHARLOTTE-MECKLENBURG HOSPITAL AUTHORITY,
a public body corporate and politic, MERCY HEALTH SERVICES, INC., a North
Carolina non-profit corporation, and THE CAROLINAS HEALTHCARE FOUNDATION, INC.,
a North Carolina non-profit corporation, or their assigns (collectively,
“Seller”) and HEALTHCARE REALTY TRUST INCORPORATED, a Maryland corporation, or
its assigns (“Purchaser”).
W I T N E S S E T H:
     WHEREAS, Seller is the owner of certain real property on which Seller
operates fifteen (15) medical office buildings and related improvements (each,
an “MOB,” collectively, the “MOBs”) located at the addresses listed on
Exhibit 1.1(zz) attached hereto. The tracts of land on which the MOBs are
located (the same being referred to herein from time to time, each, as an “MOB
Site,” and, collectively, as the “MOB Sites”) are generally depicted on
Exhibit 1.1(yy) attached hereto; and
     WHEREAS, Seller has agreed to sell to Purchaser, and Purchaser has agreed
to purchase from Seller, said MOBs on the terms and conditions set forth in this
Agreement.
     NOW, THEREFORE, in consideration of the mutual promises hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Definition of Certain Terms. For purposes of this Agreement, unless the
context otherwise requires, the following terms shall have the meanings
hereinafter set forth (such meanings to be applicable to the singular and plural
forms of such terms and the masculine and feminine forms of such terms):
          (a) “5000 Building” shall have the meaning ascribed to such term in
Section 8.2(b) herein.
          (b) “Affiliate” means an entity that controls, is controlled by, or is
under common control with another entity. For purposes of this definition and
other definitions that use the concept of “control” in this Agreement, “control”
shall be deemed to mean the power or authority, directly or indirectly, whether
by ownership of legal or beneficial interests, voting rights, proxies, agreement
or otherwise, of directing or causing the direction of the business or affairs
of the entity.
          (c) “Agreement” shall have the meaning ascribed to such term in the
recital paragraphs of this Agreement.
          (d) “Agreement Date” shall have the meaning ascribed to such term in
the recital paragraphs of this Agreement.
          (e) “Annual Rental Value” shall have the meaning ascribed to such term
in Section 3.3(f)(i)(A) herein.
          (f) “Bankruptcy Code” shall have the meaning ascribed to such term in
Section 3.1(l) herein.

1



--------------------------------------------------------------------------------



 



          (g) “Broker” shall have the meaning ascribed to such term in
Section 11.1 herein.
          (h) “CAM” shall have the meaning ascribed to such term in
Section 8.2(d) herein.
          (i) “Capital Improvements Contribution” shall have the meaning
ascribed to such term in Section 2.2(b) herein.
          (j) “Change Orders” shall have the meaning ascribed to such term in
Section 8.2(e)(iv) herein.
          (k) “CHF” shall have the meaning ascribed to such term in Section 10.3
herein.
          (l) “Closing” shall have the meaning ascribed to such term in
Section 8.1 herein.
          (m) “Closing Agent” shall have the meaning ascribed to such term in
Section 3.3(h) herein.
          (n) “Closing Certificate” shall have the meaning ascribed to such term
in Section 3.1 herein.
          (o) “Closing Date” shall have the meaning ascribed to such term in
Section 8.1 herein.
          (p) “Closing Statement” shall have the meaning ascribed to such term
in Section 5.2(a) herein.
          (q) “CMHA” shall have the meaning ascribed to such term in
Section 10.3 herein.
          (r) “Common Area Capital Improvements” shall have the meaning ascribed
to such term in Section 2.2(b) herein.
          (s) “Contracts” shall have the meaning ascribed to such term in
Section 2.1(b) herein.
          (t) “Deeds” shall have the meaning ascribed to such term in
Section 10.2 herein.
          (u) “Deposit” shall have the meaning ascribed to such term in
Section 2.2(c)(i) herein.
          (v) “Environmental Law” or “Environmental Laws” shall mean: (i) the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.), as amended; (ii) the Solid Waste Disposal Act, as amended by
the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), and as
further amended; (iii) the Emergency Planning and Community Right to Know Act
(42 U.S.C. § 11001 et seq.), as amended; (iv) the Clean Air Act (42 U.S.C. §
7401 et seq.), as amended; (v) the Clean Water Act (33 U.S.C. § 1251 et seq.),
as amended; (vi) the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), as
amended; (vii) the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et
seq.), as amended; (viii) the Federal Insecticide, Fungicide and Rodenticide Act
(7 U.S.C. § 136 et seq.), as amended; (ix) the Safe Drinking Water Act (42
U.S.C. § 300f et seq.), as amended; (x) any state, county, municipal or local
statutes, laws or ordinances similar or analogous to the federal statutes listed
in clauses (i) — (ix) of this Section 1.1(v); (xi) any amendments to the
statutes, laws or ordinances listed in clauses (i) — (x) of this Section 1.1(v),
and (xii) any rules, regulations, guidelines, directive, orders or the like
adopted pursuant to or implementing the statutes, laws, ordinances and
amendments listed in clauses (i) — (xi) of this Section 1.1(v).

2



--------------------------------------------------------------------------------



 



          (w) “Escrow Agreement” shall have the meaning ascribed to such term in
Section 2.2(c)(i) herein.
          (x) “Estoppel Threshold” shall have the meaning ascribed to such term
in Section 5.1(c) herein.
          (y) “Executive Order 13224” shall have the meaning ascribed to such
term in Section 3.2(f) herein.
          (z) “Existing Commission Agreements” shall have the meaning ascribed
to such term in Section 3.1(f) herein.
          (aa) “Existing Leases” shall have the meaning ascribed to such term in
Section 3.1(c) herein.
          (bb) “Existing Seller and Seller Affiliate Leases” shall have the
meaning ascribed to such term in Section 3.3(e)(i) herein.
          (cc) “Existing Third-Party Leases” shall have the meaning ascribed to
such term in Section 3.1(c) herein.
          (dd) “Existing TI Obligations” shall mean tenant improvement expenses
(including all hard and soft construction costs, whether payable to the
contractor or to the tenant) and tenant allowances which are not New TI
Obligations and are the obligation of the landlord under any Existing
Third-Party Leases.
          (ee) “Future Commission Obligations” shall have the meaning ascribed
to such term in Section 3.4(a) herein.
          (ff) “Governmental Authority” shall mean any board, bureau,
commission, department or body of any municipal, township, county, city, state
or federal governmental unit, or any subdivision thereof, having or acquiring
jurisdiction over the Property or the ownership, management, operation, use or
improvement thereof. “Governmental Authorities” shall mean more than one
Governmental Authority.
          (gg) “Ground Leases” shall have the meaning ascribed to such term in
Section 2.1(c) herein. “Ground Lease” shall mean any one of the Ground Leases.
          (hh) “Hazardous Conditions” shall mean to the presence on, in or about
the Property of Hazardous Materials, the concentration, condition, quantity,
location or other characteristic of which fails to comply with the standards
applicable under Environmental Laws.
          (ii) “Hazardous Materials” shall mean any chemical, substance, waste,
material, equipment or fixture defined as or deemed hazardous, toxic, a
pollutant, a contaminant, or otherwise regulated under any Environmental Law,
including, but not limited to, petroleum and petroleum products, waste oil,
halogenated and non-halogenated solvents, PCBs, and asbestos.
          (jj) “HRT Vacant Space” shall have the meaning ascribed to such term
in Section 3.3(f)(i)(B) herein.
          (kk) “Independent Consideration” shall have the meaning ascribed to
such term in Section 2.2(c)(iii) herein.

3



--------------------------------------------------------------------------------



 



          (ll) “Indemnification Obligations” shall have the meaning ascribed to
such term in Section 2.1(c) herein.
          (mm) “Inspections” shall have the meaning ascribed to such term in
Section 4.1 herein.
          (nn) “JLL” shall have the meaning ascribed to such term in
Section 3.1(f) herein.
          (oo) “JLL Commission” shall have the meaning ascribed to such term in
Section 3.1(f) herein.
          (pp) “JLL Commission Agreement” shall have the meaning ascribed to
such term in Section 3.1(f) herein.
          (qq) “Leases” shall mean, collectively, the Existing Leases and the
New Leases.
          (rr) “Legal Descriptions” shall have the meaning ascribed to such term
in Section 10.1 herein.
          (ss) “Master Lease Period” shall have the meaning ascribed to such
term in Section 3.3(f)(i)(C) herein.
          (tt) “Master Lease Premises” shall have the meaning ascribed to such
term in Section 3.3(f)(i)(D) herein.
          (uu) “Material Casualty Damage” shall have the meaning ascribed to
such term in Section 4.4(a)(i) herein.
          (vv) “Material Condemnation” shall have the meaning ascribed to such
term in Section 4.4(b)(i) herein.
          (ww) “Material Tenant Lease Default” shall have the meaning ascribed
to such term in Section 4.4(c)(i) herein.
          (xx) “Material Zoning Requirements Change” shall have the meaning
ascribed to such term in Section 4.4(b)(i) herein.
          (yy) “MOB Sites” shall have the meaning ascribed to such term in the
recital paragraphs of this Agreement. “MOB Site” shall mean any one of the MOB
Sites.
          (zz) “MOBs” shall have the meaning ascribed to such term in the
recital paragraphs of this Agreement. “MOB” shall mean any one of the MOBs.
          (aaa) “Modifications” shall have the meaning ascribed to such term in
Section 3.3(e) herein.
          (bbb) “Morrocroft Lease Subordination” shall have the meaning ascribed
to such term in Section 10.3 herein.
          (ccc) “Morrocroft Leases” shall have the meaning ascribed to such term
in Section 10.3 herein.
          (ddd) “New Leases” shall have the meaning ascribed to such term in
Section 3.3(e) herein.

4



--------------------------------------------------------------------------------



 



          (eee) “New Seller and Seller Affiliate Leases” shall have the meaning
ascribed to such term in Section 3.3(e)(i) herein.
          (fff) “New TI Obligations” shall mean tenant improvement expenses
(including all hard and soft construction costs, whether payable to the
contractor or the tenant) and tenant allowances which are the obligation of
(a) the landlord under any Existing Leases that arise with respect to any
renewal or expansion options under such Existing Leases exercised by a tenant
after the Agreement Date, or (b) the landlord under any New Leases or
Modifications entered into commencing on the Agreement Date and on or before the
Closing Date in compliance with Section 3.3(e) herein, or (c) the landlord under
any New Seller and Seller Affiliate Leases executed at Closing as contemplated
in Section 3.3(e) herein.
          (ggg) “OFAC” shall have the meaning ascribed to such term in
Section 3.2(g) herein.
          (hhh) “Outside Closing Date” shall have the meaning ascribed to such
term in Section 8.1 herein.
          (iii) “Permits” shall mean all permits, licenses (but excluding
Seller’s operating licenses), approvals, entitlements and other governmental,
quasi-governmental and non-governmental authorizations, including, without
limitation, certificates of occupancy or need required in connection with the
ownership, development, construction, use, operation or maintenance of the
Property. As used herein, the term “quasi-governmental” shall include the
providers of all utilities services to the Property.
          (jjj) “Permitted Exceptions” shall have the meaning ascribed to such
term in Section 10.2 herein.
          (kkk) “Personal Property” shall mean: (i) all signs, supplies, tools,
decorations, furniture, furnishings, fixtures, equipment, machinery, landscaping
and other tangible personal property located on the MOB Sites and owned and used
by Seller exclusively in connection with the leasing, management, operation,
maintenance and repair of the Property, but expressly excluding (A) all such
property owned and used by Seller or any Affiliate of Seller as tenant under any
Lease and (B) the Retained Property; (ii) all of Seller’s right, title and
interest in and to the Contracts; (iii) all of Seller’s right, title and
interest as landlord in and to the Leases; (iv) all warranties for any portion
of the Property that are in effect as of the Closing Date; and (v) all Permits.
          (lll) “Pineville Medical Plaza” shall have the meaning ascribed to
such term in Section 3.3(f) herein.
          (mmm) “PMP Construction Contract” shall have the meaning ascribed to
such term in Section 3.1(e) herein.
          (nnn) “PMP MOB Improvements” shall have the meaning ascribed to such
term in Section 3.1(e) herein.
          (ooo) “Property” shall mean, collectively, the fee simple title to be
conveyed to Purchaser in the MOBs, the leasehold estate to be granted to
Purchaser relative to the MOB Sites, including Seller’s interest, if any, in any
easements, covenants and other rights appurtenant to such MOB Sites, and the
Personal Property.
          (ppp) “Purchase Price” shall have the meaning ascribed to such term in
Section 2.2(a) herein.
          (qqq) “Purchaser” shall have the meaning ascribed to such term in the
recital paragraphs of this Agreement.

5



--------------------------------------------------------------------------------



 



          (rrr) “Purchaser Closing Documents” shall have the meaning ascribed to
such term in Section 3.4(b) herein.
          (sss) “Qualifying Leases” shall have the meaning ascribed to such term
in Section 3.3(f)(i)(E) herein.
          (ttt) “Rent Commencement Date” shall have the meaning ascribed to such
term in Section 3.3(f)(i)(F) herein.
          (uuu) “Retained Property” shall have the meaning ascribed to such term
in Section 2.1(a) herein.
          (vvv) “Seller” shall have the meaning ascribed to such term in the
recital paragraphs of this Agreement.
          (www) “Seller Closing Documents” shall have the meaning ascribed to
such term in Section 3.3(h) herein.
          (xxx) “Seller’s Affidavit” shall have the meaning ascribed to such
term in Section 10.2 herein.
          (yyy) “State” shall have the meaning ascribed to such term in
Section 3.1(a) herein.
          (zzz) “Study Materials” means all non-privileged, non-proprietary
materials relating to the physical condition, maintenance, and leasing of the
Property, including, without limitation, all Leases, rent rolls, plans and
specifications, and income and expense statements for each MOB for the three
(3) calendar years prior to the Agreement Date, delivered by Seller, or any
agent or representative of Seller, to Purchaser, together with all title
information, surveys, plans, documents, reports, studies, and test results
developed, prepared or produced by or on behalf of Purchaser and/or its agents
and contractors related to the Property.
          (aaaa) “Study Period” shall have the meaning ascribed to such term in
Section 4.1 herein.
          (bbbb) “Survival Period” shall have the meaning ascribed to such term
in Section 3.1 herein.
          (cccc) “Tax Division Date” shall have the meaning ascribed to such
term in Section 8.2(a) herein.
          (dddd) “Tenant Estoppel” shall have the meaning ascribed to such term
in Section 5.1(c) herein.
          (eeee) “Title Commitment” shall have the meaning ascribed to such term
in Section 10.1 herein.
          (ffff) “Title Company” shall have the meaning ascribed to such term in
Section 2.2(c)(i) herein.
          (gggg) “Title Objections Period” shall have the meaning ascribed to
such term in Section 10.1 herein.

6



--------------------------------------------------------------------------------



 



          (hhhh) “University Medical Park” shall have the meaning ascribed to
such term in Section 2.2(a) herein.
          (iiii) “USA Patriot Act” shall have the meaning ascribed to such term
in Section 3.2(f) herein.
          (jjjj) “Vacant Space” shall have the meaning ascribed to such term in
Section 3.3(f)(i)(G) herein.
          (kkkk) “Water Sub-meter Charge” shall have the meaning ascribed to
such term in Section 8.2(b) herein.
          (llll) “Zoning Requirements” shall mean all applicable zoning
statutes, ordinances, regulations and laws applicable to the Property.
ARTICLE 2
PURCHASE AND SALE OF THE PROPERTY
     2.1 Purchase of the Property. On or prior to the Closing Date, and subject
to the terms and conditions set forth in this Agreement, Seller shall sell,
transfer, assign and convey to Purchaser, and Purchaser shall purchase and
accept the sale, transfer, assignment and conveyance from Seller of, and assume
the obligations of Seller arising from or otherwise relating to, the following:
          (a) fee simple title to the MOBs and the Personal Property (excluding
the Personal Property to be retained by Seller and listed on Exhibit 2.1(a)
attached hereto (collectively, the “Retained Property”)), including, without
limitation, the Leases and all temporary occupancy agreements affecting the
MOBs;
          (b) all right, title, and interest of Seller in and to the contracts,
agreements, and warranties set forth on Exhibit 2.1(b) attached hereto which are
still in effect as of the Closing Date, if any (collectively, the “Contracts”);
and
          (c) Seller and Purchaser agree that in lieu of a conveyance of the fee
interest in the MOB Sites on the Closing Date, Seller, as “Landlord,” and
Purchaser, as “Tenant,” shall enter into a seventy-five (75) year ground lease
for each of the MOB Sites (each, a “Ground Lease”; collectively, the “Ground
Leases”). The Ground Leases and the lease memoranda to be recorded in connection
therewith each shall be effective as of the Closing Date. Each reference in this
Agreement to a sale transaction relative to the (i) MOBs shall be deemed to be a
reference to a conveyance of fee simple title to the MOBs, and (ii) MOB Sites
shall be deemed to be a reference to a ground lease transaction to the extent
the context so requires to effectuate the intent of the parties hereto as
expressed in this Section 2.1(c). Seller and Purchaser agree that Seller’s
obligation to sell the Property and to perform the other covenants and
obligations to be performed by it on the Closing Date pursuant to this Agreement
and Purchaser’s obligation to purchase the Property and to perform the other
covenants and obligations to be performed by it on the Closing Date pursuant to
this Agreement shall be subject to the parties reaching mutual agreement on the
form and content of the Ground Lease for each MOB Site and the lease memoranda
to be recorded in connection therewith prior to the expiration of the Study
Period. In this regard, Seller and Purchaser agree to use good faith, diligent
efforts beginning on the Agreement Date and continuing through the expiration of
the Study Period to negotiate and finalize the form and content of each such
Ground Lease and lease memorandum. Notwithstanding any term or provision in this
Agreement to the contrary, Seller and Purchaser acknowledge and agree that
(i) they have approved the form and content of

7



--------------------------------------------------------------------------------



 



the Ground Lease provisions set forth in Exhibit 2.1(c) attached hereto and that
the Ground Lease for each MOB Site shall contain such provisions in the form and
content set forth in Exhibit 2.1(c) attached hereto as are applicable to such
MOB Site, and (ii) they shall use good faith, diligent efforts to negotiate for
inclusion in the Ground Lease for each MOB Site a provision to govern
Purchaser’s offer of a physician investment opportunity in the entity that owns
the MOB located on such MOB Site that will include investment opportunities for
physicians who are employed by CMHA or CMHA’s Affiliates. If, despite Seller’s
and Purchaser’s good faith, diligent efforts, Seller and Purchaser fail to
negotiate and finalize the form and content of the same prior to the expiration
of the Study Period and Seller and Purchaser fail to agree upon an extension of
the period for the satisfaction of the foregoing condition, then either party
shall be entitled to terminate this Agreement by giving written notice thereof
to the other party and to the Title Company at any time prior to the
satisfaction of such condition. In the event Seller or Purchaser provides such
notice prior to the satisfaction of such condition, Seller and Purchaser shall
have no further rights, obligations or liabilities to each other hereunder,
except for the indemnification obligations of either party contained herein
(collectively, the “Indemnification Obligations”) and any other obligations that
expressly survive the termination of this Agreement. Further, if this Agreement
is terminated by written notice given as aforesaid, then Purchaser shall
promptly either return the Study Materials to Seller or destroy all of the Study
Materials (including all copies thereof) in the possession of Purchaser and its
employees, agents, representatives and consultants and confirm such destruction
in writing to Seller (at no cost to Seller in either such event). Additionally,
in either such event, Purchaser shall also promptly deliver to Seller a true and
complete copy of all Study Materials prepared by, for or on behalf of Purchaser.
The foregoing obligations of Purchaser shall survive the termination of this
Agreement. The Title Company shall return the Deposit to Purchaser within five
(5) days after receipt from Purchaser of written confirmation that Purchaser has
fully complied with all of the requirements imposed on Purchaser under the
foregoing provisions in this Section 2.1(c).
     2.2 Purchase Price and Terms of Payment.
          (a) The aggregate price (the “Purchase Price”) to be paid by Purchaser
to Seller for the Property shall be One Hundred Sixty-Two Million One Hundred
Forty-One Thousand Fifty-One and No/100 Dollars ($162,141,051.00), subject to
adjustments and prorations as set forth in this Agreement. The Purchase Price
shall be allocated among the MOBs in the manner set forth on the table attached
hereto as Exhibit 2.2(a).
          (b) Additionally, the parties acknowledge and agree that the portion
of the Purchase Price allocated to the MOBs located at 101 East W.T. Harris
Boulevard, Charlotte, North Carolina, and commonly known as “University Medical
Park” (“University Medical Park”) includes a payment (the “Capital Improvements
Contribution”) in the amount of $250,000 by Purchaser to Seller for the purpose
of contributing to the cost to be incurred by Seller in connection with Seller’s
installation of certain capital improvements to common areas located within such
MOBs (collectively, the “Common Area Capital Improvements”). Seller agrees to
use the Capital Improvements Contribution for the purpose of installing Common
Area Capital Improvements solely to the University Medical Park MOBs, and
Seller’s allocation of the Capital Improvements Contribution among the various
University Medical Park MOBs shall be subject to the prior written approval of
Purchaser, which approval shall not be unreasonably withheld, conditioned or
delayed. In this regard, Purchaser shall either approve or disapprove any such
proposed allocation of the Capital Improvements Contribution within ten
(10) business days after Purchaser’s receipt of a written request for approval
from Seller by providing written notice of Purchaser’s approval or disapproval,
together with reasons for such disapproval, if applicable. If Purchaser shall
fail to deliver written notice of Purchaser’s approval or disapproval, together
with reasons for such disapproval, if applicable, within said ten
(10) business-day period, then Purchaser shall be deemed conclusively to have
approved such proposed allocation of the Capital Improvements

8



--------------------------------------------------------------------------------



 



Contribution. Prior to commencing any Common Area Capital Improvements to be
funded, in whole or in part, by the Capital Improvements Contribution, Seller
shall deliver reasonably detailed plans and specifications for such Common Area
Capital Improvements to Purchaser for Purchaser’s review and approval, such
approval not to be unreasonably withheld conditioned or delayed. In this regard,
Purchaser shall either approve or disapprove any such plans and specifications
within ten (10) business days after Purchaser’s receipt of a written request for
approval from Seller by providing written notice of Purchaser’s approval or
disapproval, together with reasons for such disapproval, if applicable. If
Purchaser shall fail to deliver written notice of Purchaser’s approval or
disapproval, together with reasons for such disapproval, if applicable, within
said ten (10) business-day period, then Purchaser shall be deemed conclusively
to have approved such plans and specifications. Seller shall not be obligated to
commence or complete any such Common Area Capital Improvements prior to Closing;
provided, however, subject to matters of force majeure, Seller shall complete or
cause to be completed any Common Area Capital Improvements in a lien-free manner
within a period of nine (9) months after the date on which plans and
specifications for such Common Area Capital Improvements are approved or deemed
approved by Purchaser. The Ground Leases for the University Medical Park MOB
Site shall include (i) a reservation for Seller’s benefit of a temporary license
to enter upon the University Medical Park MOB Site and into the University
Medical Park MOBs for the purpose of installing the Common Area Capital
Improvements, and (ii) provisions (A) governing the completion of the same in a
lien-free manner, (B) obligating Seller to use commercially reasonable efforts
during its entry upon the University Medical Park MOB Site and into the
University Medical Park MOBs to minimize interference with the operation of the
University Medical Park MOBs and of the businesses of the occupants of the
University Medical Park MOBs, and (C) containing customary and commercially
reasonable indemnity and repair and restoration obligations on the part of
Seller relating to the same. The terms and provisions in this Section 2.2(b)
shall survive Closing indefinitely.
          (c) The Purchase Price shall be unconditionally and irrevocably paid
by Purchaser as follows:
     (i) Deposit. Within three (3) days after the Agreement Date, Purchaser (and
no other person or entity) shall deposit with The Title Company of North
Carolina, at its offices located at 214 North Tryon Street, Suite 4110,
Charlotte, North Carolina 28202 (the “Title Company”), in cash or Federal wire
funds, the sum of Two Million and No/100 Dollars ($2,000,000.00) (the
“Deposit”), which Deposit shall be held and disbursed by the Title Company in
accordance with the terms and provisions of the Escrow Agreement attached hereto
as Exhibit 2.2(c)(i) (the “Escrow Agreement”), which Escrow Agreement shall be
executed by Seller, Purchaser and the Title Company concurrently with the
execution of this Agreement. The Deposit shall be nonrefundable except as
specifically provided herein, but shall be credited against the Purchase Price
at Closing. The Deposit shall be deposited in a federally insured financial
institution in an interest bearing account. All earned interest on the Deposit
shall belong to the party entitled to receive the Deposit under this Agreement.
     (ii) Remainder of Purchase Price. Purchaser shall unconditionally and
irrevocably pay to Seller the balance of the Purchase Price, with the Deposit
being paid over directly to Seller by the Title Company, on the Closing Date in
cash or by Federal wire funds. Such amounts shall be received by Seller no later
than 2:00 p.m., Eastern Time, on the Closing Date, TIME BEING OF THE ESSENCE.
     (iii) Independent Consideration. Purchaser shall pay to Seller within five
(5) days after the Agreement Date, the sum of One Thousand Dollars ($1,000.00)
which shall be non-refundable independent consideration for Seller’s willingness
to execute this Agreement (the

9



--------------------------------------------------------------------------------



 



“Independent Consideration”). The Independent Consideration shall be applied to
the payment of the Purchase Price; provided, however, if the sale of the
Property does not close for any reason, the Independent Consideration shall be
retained by Seller.
ARTICLE 3
REPRESENTATIONS, WARRANTIES, AND COVENANTS
     3.1 Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser, all of which are made as
of the Agreement Date and shall be true and correct on the Closing Date, and all
of which shall survive Closing for a period of six (6) months only (the
“Survival Period”) (provided, however, the foregoing limitation on the period of
survival of such representations and warranties shall not apply to any
representations and warranties made by Seller pursuant to the Seller Closing
Documents, the intent of the parties being that the terms, conditions and
provisions of the Seller Closing Documents shall govern in such event):
          (a) Seller is duly organized, validly existing and, to the extent
applicable, in good standing under the laws of the State of North Carolina (the
“State”); is qualified to do business in, and, to the extent applicable, in good
standing in, the State; and, subject to the condition set forth in Section 10.3
herein relative to the authority of CHF to execute and deliver this Agreement
and to perform its obligations hereunder, has full power, authority, and legal
right to execute and deliver, and to perform and observe the provisions of, this
Agreement and the Seller Closing Documents, and otherwise carry out the
transactions contemplated hereunder.
          (b) This Agreement and the Seller Closing Documents are, or will be
when executed and delivered by Seller, legally binding on, and enforceable
against, Seller in accordance with their respective terms, except as the same
may be limited by applicable bankruptcy, insolvency, reorganization,
receivership and other similar laws affecting the rights and remedies of
creditors generally, and by general principles of equity (whether applied by a
court of law or equity). The execution by Seller of this Agreement and the
consummation by Seller of the transactions contemplated hereby do not, and at
the Closing will not, result in a breach of any of the terms or provisions of,
or constitute a default or a condition which upon notice or lapse of time or
both would ripen into a default under any indenture, agreement, instrument or
obligation to which Seller is a party or, to Seller’s knowledge and belief, by
which the Property or any portion thereof is bound, and does not, and at the
Closing will not, to Seller’s knowledge and belief, constitute a violation of
any law, order, rule or regulation applicable to Seller or any portion of the
Property of any court or of any federal, state or municipal regulatory body or
administrative agency or other governmental body having jurisdiction over Seller
or any portion of the Property.
          (c) Exhibit 3.1(c) attached hereto constitutes a true and complete
list, in all material respects, of (i) all leases and temporary occupancy
agreements, licenses and the like with third-parties (i.e., other than Seller or
Affiliates of Seller) encumbering the MOBs and the MOB Sites in existence as of
the Agreement Date and to be assigned to Purchaser at Closing (the “Existing
Third-Party Leases”), and (ii) all amendments and modifications to such Existing
Third-Party Leases. For purposes of this Agreement, the Existing Third-Party
Leases and the Existing Seller and Seller Affiliate Leases are referred to
herein collectively from time to time as the “Existing Leases.” Seller either
has delivered (i.e., by uploading the same to a website to which Purchaser has
access or by delivering or causing to be delivered to Purchaser a hard copy of
the same) or shall deliver to Purchaser a true and complete copy of the Existing
Leases (including any amendments thereto), and other revenue generating
agreements (such as antenna license agreements and vending agreements) relating
to the MOBs. To Seller’s knowledge and belief, (y) there are no parties in
possession of the Property other than tenants under the Existing Leases,

10



--------------------------------------------------------------------------------



 



and (z) except for Purchaser, no person or entity has the right to purchase or
an option to purchase the Property. Each Existing Lease is in full force and
effect (to Seller’s knowledge and belief) and has not been amended, modified or
supplemented in any way that has not been disclosed on Exhibit 3.1(c) attached
hereto. The Leases, if any furnished to Purchaser pursuant to this Agreement
constitute all written and oral agreements of any kind for the leasing, rental
or occupancy of any portion of the Property. To Seller’s knowledge and belief
and except as set forth on Exhibit 3.1(m) attached hereto, (1) no default or
breach on the part of landlord or tenant, if any, exists under any of the
Leases, and (2) none will exist as of the Closing. Seller has not accepted the
payment of rent or other sums due under any of the Leases for more than one
(1) month in advance.
          (d) To Seller’s knowledge and belief, Seller has not received written
notice from any Governmental Authority of: (i) any pending or threatened
condemnation proceedings affecting the Property, or any part thereof; or
(ii) any violations of any Zoning Requirements with respect to the Property, or
any part thereof, which have not heretofore been cured.
          (e) Exhibit 2.1(b) attached hereto sets forth a list of all Contracts
(other than leasing commission agreements) between Seller (or any managing agent
on behalf of Seller) and third parties relating to the maintenance or operation
of the Property. Seller either has delivered (i.e., by uploading the same to a
website to which Purchaser has access or by delivering or causing to be
delivered to Purchaser a hard copy of the same) or shall deliver to Purchaser a
true and complete copy of the Contracts. To Seller’s knowledge and belief, and,
except as set forth in this Section 3.1(e), at Closing there will be no
incomplete construction projects affecting the Property, including, without
limitation, Pineville Medical Plaza (Seller hereby representing, to Seller’s
knowledge and belief, that all base building work for the Pineville Medical
Plaza MOB pursuant to the PMP Construction Contract, other than the PMP MOB
Improvements, including all base, core and shell work for the Pineville Medical
Plaza MOB, has been fully completed as of the Agreement Date and that a
temporary or permanent certificate(s) of occupancy for all such base building
work (or its equivalent) has been issued to Seller by the applicable
Governmental Authority) except for (i) tenant upfit work being performed by
tenants under Existing Third-Party Leases or New Leases pursuant to design and
construction contracts held by and in the name of such tenants, or (ii) Common
Area Capital Improvements commenced by Seller prior to Closing pursuant to
design and construction contracts held by and in the name of Seller.
Additionally, Purchaser understands and acknowledges that Seller reserves the
right, at Seller’s cost and expense, to install certain improvements in the
Pineville Medical Plaza MOB, including, without limitation, causing certain
doorframes located within the building connector attached to such MOB to be
widened (collectively, the “PMP MOB Improvements”), pursuant to Seller’s
existing contract governing the design and construction of the Pineville Medical
Plaza MOB (the “PMP Construction Contract”). Prior to commencing any such PMP
MOB Improvements, Seller shall deliver reasonably detailed plans and
specifications for such PMP MOB Improvements to Purchaser for Purchaser’s review
and approval, such approval not to be unreasonably withheld conditioned or
delayed. In this regard, Purchaser shall either approve or disapprove any such
plans and specifications within ten (10) business days after Purchaser’s receipt
of a written request for approval from Seller by providing written notice of
Purchaser’s approval or disapproval, together with reasons for such disapproval,
if applicable. If Purchaser shall fail to deliver written notice of Purchaser’s
approval or disapproval, together with reasons for such disapproval, if
applicable, within said ten (10) business-day period, then Purchaser shall be
deemed conclusively to have approved such plans and specifications. Seller shall
not be obligated to commence or complete any such improvements prior to Closing,
or to install any such improvements at all, provided that, subject to matters of
force majeure, in the event Seller elects to install any such improvements,
Seller shall complete or cause to be completed such improvements in a lien-free
manner within a period of nine (9) months after the date the plans and
specifications for such PMP MOB Improvements are approved or deemed approved by
Purchaser. The Ground Leases for the Pineville Medical Plaza MOB Site shall
include (i) a

11



--------------------------------------------------------------------------------



 



reservation for Seller’s benefit of a temporary license to enter upon the
Pineville Medical Plaza MOB Site and into the Pineville Medical Plaza MOB for
the purpose of installing such improvements, and (ii) provisions (A) governing
the completion of the same in a lien-free manner, (B) obligating Seller to use
commercially reasonable efforts during its entry upon the Pineville Medical
Plaza MOB Site and into the Pineville Medical Plaza MOB to minimize interference
with the operation of the Pineville Medical Plaza MOB and of the businesses of
the occupants of the Pineville Medical Plaza MOB, and (C) containing customary
and commercially reasonable indemnity and repair and restoration obligations on
the part of Seller relating to the same. Notwithstanding any term or provision
contained in this Agreement, however, Seller shall not assign to Purchaser and
Purchaser shall not assume from Seller any design or construction contracts at
Closing, including, without limitation, the PMP Construction Contract; provided,
however, to the extent the same are assignable, Seller shall assign to Purchaser
at Closing pursuant to the General Assignment and Bill of Sale attached hereto
as Exhibit 10.2-C any contractor guaranties or warranties held by Seller and
relating to the Pineville Medical Plaza MOB or any PMP MOB Improvements
installed therein by or on behalf of Seller prior to Closing, including, without
limitation, any contractor guaranties or warranties under the PMP Construction
Contract for such improvements. Additionally, Seller shall assign to Purchaser
after Closing any contractor guaranties or warranties held by Seller and
relating to the Pineville Medical Plaza MOB or any PMP MOB Improvements
installed therein by or on behalf of Seller after Closing, including, without
limitation, any contractor guaranties or warranties under the PMP Construction
Contract for such improvements. The terms and provisions in this Section 3.1(e)
shall survive Closing indefinitely.
          (f) Exhibit 3.1(f) attached hereto sets forth a list of all leasing
commission agreements between Seller (or any managing agent on behalf of Seller)
and third parties existing as of the Agreement Date relating to the leasing of
space at the Property pursuant to which leasing commissions may be due and owing
(collectively, the “Existing Commission Agreements”). With respect particularly
to the Existing Commission Agreement between Jones Lang LaSalle — Americas, LLC
(“JLL”), and Mercy Health Services, Inc. (the “JLL Commission Agreement”),
Seller and Purchaser acknowledge and agree that upon the full execution and
delivery of the New Lease identified on Exhibit 3.3(e)(iii)-A attached hereto,
Seller shall pay a portion of the leasing commission due and payable to JLL
pursuant to the JLL Commission Agreement (the “JLL Commission”) in the amount of
Forty Thousand Four Hundred Fifty-Nine and No/100 Dollars ($40,459.00), and
Purchaser shall pay any additional portion of the JLL Commission pursuant to
Section 3.4(a) herein. To Seller’s knowledge and belief and except for the JLL
Commission, all leasing commissions due and owing under the Existing Commission
Agreements as of the Agreement Date will have been fully funded by Seller as of
the Closing Date. At Closing, Seller shall not assign to Purchaser and Purchaser
shall not assume from Seller the Existing Commission Agreements other than the
JLL Commission Agreement, which Purchaser shall assume from Seller at Closing
pursuant to Section 3.4(a) herein.
          (g) To Seller’s knowledge and belief, Seller has received no written
notice from any Governmental Authority of any Hazardous Conditions relating to
the Property or of any other violation of any federal, state or local law,
statute, regulation, order or ordinance.
          (h) Except as set forth on Exhibit 3.1(h) attached hereto, there is no
pending litigation against Seller or to which Seller is a party relating to
Seller’s ownership of the Property or any part thereof or which would prevent
Seller from conveying the MOBs and the Personal Property or leasing the MOB
Sites in accordance with this Agreement.
          (i) Exhibit 3.1(i) attached hereto is a true and complete list of all
security deposits held by Seller under the Leases.

12



--------------------------------------------------------------------------------



 



          (j) To Seller’s knowledge and belief, Seller is the current owner of
fee simple title to the MOBs and the MOB Sites.
          (k) Seller is not a “foreign person” which would subject Purchaser to
the withholding tax provisions of Section 1445 of the Internal Revenue Code of
1986, as amended.
          (l) Seller is not insolvent (as such term is defined in
Section 101(32) of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq.
(the “Bankruptcy Code”)) and will not become insolvent as a result of entering
into and consummating this Agreement or the transactions contemplated hereby
(including, without limitation, the sale and/or ground lease of the Property, as
applicable), nor are the transfers to be made hereunder or obligations incurred
in connection herewith made or incurred by Seller with any intent to hinder,
delay or defraud any creditors to which Seller is or becomes indebted. Seller
acknowledges that it is receiving new, fair, and reasonably equivalent value in
exchange for the transfers and obligations contemplated by this Agreement and
affirmatively represents that neither its entry into this Agreement nor its
consummation of the transactions contemplated hereby constitutes a fraudulent
conveyance or preferential transfer under the Bankruptcy Code or any other
federal, state or local laws affecting the rights of creditors generally.
          (m) Except as set forth on Exhibit 3.1(m) attached hereto, to Seller’s
knowledge and belief, there currently are no (i) uncured tenant defaults
existing under the terms of any of the Leases, (ii) uncured Seller defaults
existing under the terms of any Leases of which Seller has been provided written
notice and (iii) no rental delinquencies under the terms of the Leases.
          (n) At Purchaser’s sole cost and expense, beginning on the Agreement
Date and continuing for a period of two (2) years following the Closing Date,
Seller agrees, upon request of Purchaser, to cooperate and to use its good
faith, commercially reasonable efforts to assist Purchaser in its efforts to
obtain the issuance to Purchaser of audited financial statements of the
Property, with an unqualified opinion of Purchaser’s or Seller’s independent
auditors for the results of operations of the Property, together with any other
financial statements or information that can reasonably be expected to be
required by Purchaser to fully comply with Regulation S-X promulgated by the
Securities and Exchange Commission. In furtherance of the foregoing, at
Purchaser’s sole cost and expense, Seller agrees, without limitation, to grant
access to all of Seller’s financial statements, records, information and data
relating to the Property to Purchaser’s (or Seller’s, as the case may be)
independent auditors and, at Purchaser’s sole cost and expense, hereby
undertakes to provide such independent auditors with any customary management
letters that such independent auditors might reasonably request in connection
with its issuance to Purchaser of audited financial statements and an
unqualified opinion for the results of operations of the Property.
          (o) To Seller’s knowledge and belief, all of the Study Materials
(including property financial reports and data) delivered to Purchaser are true,
complete and accurate in all material respects, and any property financial
reports and data comprising a portion of the Study Materials were prepared in
the normal course of Seller’s operation and are those used in the day-to-day
operation of the Property.
          (p) To Seller’s knowledge and belief and except as set forth in
Exhibit 3.1(p) attached hereto, all Existing TI Obligations will have been fully
performed and funded by Seller as of the Closing Date.
     For purposes of this Agreement, all references to Seller’s knowledge,
including, without limitation, the phrase “to Seller’s knowledge and belief,”
shall be limited to the collective actual, personal knowledge of: (i) Mary Beth
Kuzmanovich, Vice President — Facilities Management Group, (ii) Jeffrey Booker,
Assistant Vice President — Real Estate Development, (iii) Ron Lordo, Assistant
Vice President —

13



--------------------------------------------------------------------------------



 



Real Estate Services (iv) Peggy Hey, Manager — Real Estate Development, and
(v) Lisa Blouch Edwards, Leasing Manager, such individuals being the
representatives of Seller responsible for the leasing and management of the MOBs
and, therefore, most likely to have knowledge of the matters that are the
subject of the foregoing representations and warranties. In no event shall
Seller’s knowledge include any knowledge imputed to Seller by any other person
or entity, unless actually known by one or more of the foregoing individuals.
Further, the foregoing representations and warranties may not be relied upon by
any person or entity other than Purchaser.
     Notwithstanding anything contained herein to the contrary, if any
representation or warranty of Seller herein (other than those set forth in
Sections 3.1(d) and 3.1(m) herein, which shall be governed by Sections 4.4(b)
and 4.4(c) herein, respectively), although true as of the Agreement Date, is no
longer true at Closing as a result of a matter, event or circumstance beyond
Seller’s reasonable control, Purchaser may not consider same as an event of
default hereunder; but rather, in such case, the provisions of this grammatical
paragraph shall govern and control. In this regard, if, at or prior to Closing,
either party obtains knowledge that any of Seller’s representations or
warranties set forth above (other than those set forth in Sections 3.1(d) and
3.1(m) herein, which shall be governed by Sections 4.4(b) and 4.4(c) herein,
respectively) relative to any MOB is untrue, inaccurate or incorrect in any
material respect, such party shall give the other party written notice thereof
within five (5) business days of obtaining such knowledge (but, in any event,
prior to Closing). In such an event, Seller shall have the right to cure such
misrepresentation or breach and shall be entitled, at Seller’s option, to a
reasonable adjournment of Closing (not to exceed thirty (30) days), subject to
the limitation relating to the Outside Closing Date set forth in Section 8.1
herein, for the purpose of effecting such cure. If Seller does not cure any such
misrepresentation or breach, then Purchaser, as its sole remedy for any and all
such untrue, inaccurate or incorrect material representations or warranties,
shall elect either (i) to waive such misrepresentation or breach and consummate
the transaction contemplated hereby without any reduction of or credit against
the Purchase Price, or (ii) if, and only if, such misrepresentation or breach
materially affects the value of one or more of the MOBs and/or materially
impairs the use of one or more of the MOBs for medical office building purposes,
to terminate this Agreement as to the MOB(s) affected by such misrepresentation
or breach by written notice given to Seller, in which case the Purchase Price
hereunder shall be reduced to exclude therefrom the portion of the Purchase
Price allocated to such MOB(s) pursuant to Section 2.2(a) herein. Further, if
this Agreement is terminated by written notice given as aforesaid, then
Purchaser shall promptly either return the Study Materials relating to such
MOB(s) to Seller or destroy all of the Study Materials relating to such MOB(s)
(including all copies thereof) in the possession of Purchaser and its employees,
agents, representatives and consultants and confirm such destruction in writing
to Seller (at no cost to Seller in either such event). Additionally, in either
such event, Purchaser shall also promptly deliver to Seller a true and complete
copy of all Study Materials prepared by, for or on behalf of Purchaser relating
to such MOB(s). The foregoing obligations of Purchaser shall survive the
termination of this Agreement. Notwithstanding any provision herein to the
contrary, in the event Closing occurs, Purchaser hereby expressly waives,
relinquishes and releases (a) any right or remedy available to it under this
Agreement, and (b) any right or remedy available to it at law, in equity, or
otherwise, to make a claim against Seller for damages that Purchaser may incur,
or to rescind this Agreement and the transaction contemplated hereby, as the
result of any of Seller’s representations or warranties being untrue, inaccurate
or incorrect if Purchaser knew or is deemed to have known that such
representation or warranty was untrue, inaccurate or incorrect at the time of
Closing. Purchaser shall be deemed to know of any matter contained in any
document, report or other writing forwarded to or received by Purchaser at least
three (3) business days prior to Closing. Seller shall deliver to Purchaser at
Closing a certificate in the form attached hereto as Exhibit 3.1 (the “Closing
Certificate”) wherein Seller shall confirm that the representations and
warranties set forth in this Section 3.1 are true and correct in all material
respects as of the Closing Date as if made on and as of the Closing Date,
subject to the terms and provisions in this Section 3.1 (including, without
limitation, Seller’s right to cure any materially untrue, inaccurate or
incorrect representation or warranty and Purchaser’s waiver of certain

14



--------------------------------------------------------------------------------



 



of Seller’s representations and warranties pursuant to this Section 3.1). If,
after Closing, Purchaser discovers that any of the representations or warranties
of Seller set forth above relative to any MOB is untrue, inaccurate or incorrect
in any material respect, then Purchaser may bring a claim for damages during the
Survival Period for said misrepresentation or breach, provided that in no event
shall Seller be liable to Purchaser for damages hereunder in an aggregate amount
in excess of the portion of the Purchase Price allocated to the relevant MOB(s)
pursuant to Section 2.2(a) herein. Additionally, Purchaser acknowledges that
Purchaser shall have no remedy for any misrepresentation or breach by Seller
relative to any of the representations or warranties of Seller set forth above
for claim(s) with respect to which Purchaser initiates a legal proceeding after
the expiration of the Survival Period. The provisions of this grammatical
paragraph shall survive Closing and/or any termination of this Agreement.
     3.2 Representations and Warranties of Purchaser. Purchaser hereby makes the
following representations and warranties to Seller, all of which are made as of
the Agreement Date and shall be true and correct on the Closing Date, and,
except as otherwise provided herein, all of which shall survive Closing for a
period of six (6) months only (provided, however, the foregoing limitation on
the period of survival of such representations and warranties shall not apply to
any representations and warranties made by Purchaser pursuant to the Purchaser
Closing Documents, the intent of the parties being that the terms, conditions
and provisions of the Purchaser Closing Documents shall govern in such event):
          (a) Purchaser is duly formed, validly existing and, to the extent
applicable, in good standing under the laws of the state of its
organization/formation; is, or will be on the Closing Date, duly qualified and
authorized to do business in the State, to the extent such qualification is
required to perform its obligations hereunder or under any other documents to be
executed by Purchaser hereunder; and has, or will have on the Closing Date, full
power, authority, and legal right to execute and deliver and to perform and
observe the provisions of this Agreement and the Purchaser Closing Documents and
otherwise carry out the transactions contemplated hereunder.
          (b) No consent, approval or other authorization of, or registration,
declaration or filing with, any governmental authority is required for the due
execution and delivery of this Agreement, or for the performance by or the
validity or enforceability thereof against Purchaser.
          (c) This Agreement and the Purchaser Closing Documents are, or will be
when executed and delivered by Purchaser, legally binding on, and enforceable
against, Purchaser in accordance with their respective terms, except as the same
may be limited by applicable bankruptcy, insolvency, reorganization,
receivership and other similar laws affecting the rights and remedies of
creditors generally, and by general principles of equity (whether applied by a
court of law or equity). The execution by Purchaser of this Agreement and the
consummation by Purchaser of the transactions contemplated hereby do not, and at
the Closing will not, result in a breach of any of the terms or provisions of,
or constitute a default or a condition which upon notice or lapse of time or
both would ripen into a default under any indenture, agreement, instrument or
obligation to which Purchaser is a party, and does not, and at the Closing will
not, to Purchaser’s knowledge and belief, constitute a violation of any law,
order, rule or regulation applicable to Purchaser of any court or of any
federal, state or municipal regulatory body or administrative agency or other
governmental body having jurisdiction over Purchaser.
          (d) Purchaser is not insolvent (as such term is defined in
Section 101(32) of the Bankruptcy Code) and will not become insolvent as a
result of entering into and consummating this Agreement or the transactions
contemplated hereby (including, without limitation, the purchase of the
Property), nor are the transfers to be made hereunder or obligations incurred in
connection herewith made or incurred by Purchaser with any intent to hinder,
delay or defraud any creditors to which Purchaser is or becomes indebted.
Purchaser acknowledges that it is receiving new, fair, and reasonably equivalent
value

15



--------------------------------------------------------------------------------



 



in exchange for the transfers and obligations contemplated by this Agreement and
affirmatively represents that neither its entry into this Agreement nor its
consummation of the transactions contemplated hereby constitutes a fraudulent
conveyance or preferential transfer under the Bankruptcy Code or any other
federal, state or local laws affecting the rights of creditors generally.
          (e) There are no actions, proceedings or investigations or tax audits
pending or, to Purchaser’s knowledge, threatened, against or affecting
Purchaser, seeking to enjoin, challenge or collect damages in connection with
the transactions contemplated hereunder or under the Purchaser Closing Documents
or which could reasonably be expected to materially and adversely affect the
financial condition of Purchaser or the ability of Purchaser to carry out the
transactions contemplated hereunder or thereunder.
          (f) The sources of funds for payment by Purchaser of the Purchase
Price are not sources of funds which are subject to 18 U.S.C. §§ 1956-1957
(Laundering of Money Instruments), 18 U.S.C. §§ 981-986 (Federal Asset
Forfeiture), 21 U.S.C. § 881 (Drug Property Seizure), Executive Order
November 13224 on Terrorism Financing, effective September 24, 2001 (“Executive
Order 13224”), or the United and Strengthening America by Providing Tools
Required to Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law
107-56 (the “USA Patriot Act”).
          (g) Purchaser is not, and will not become, a person or entity with
whom U.S. persons are restricted from doing business with under regulations of
the Office of Foreign Asset Contract (the “OFAC”) of the Department of Treasury
(including those named on the OFAC’s Specially Designated and Blocked Persons
list) or under any statute, executive order (including Executive Order 13224),
the USA Patriot Act, or any other governmental action.
          (h) Purchaser is not acquiring the Property with the assets of an
employee benefit plan, as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974.
Notwithstanding anything to the contrary contained herein, the representations
and warranties of Purchaser contained in Sections 3.2(f) through 3.2(h) herein
shall survive Closing indefinitely.
     3.3 Additional Obligations, Covenants, and Agreements of Seller.
          (a) Seller agrees to give full, complete, and actual possession of the
Property to Purchaser on the Closing Date, subject only to the terms and
provisions of the Ground Leases, the rights of tenants under the Leases and the
Permitted Exceptions. Seller agrees to cooperate fully with Purchaser to assure
that the transfer of possession of the Property takes place with as little
disruption as practicable to the normal operation of the Property. In this
regard, Seller and Purchaser shall execute and deliver to the Closing Agent, for
further delivery by Purchaser to all tenants under the Leases, a sufficient
number of copies of the form Notice to Tenant attached hereto as Exhibit 3.3(a).
          (b) All of the Contracts shall be assigned to and assumed by Purchaser
at Closing (to the extent assignable). If any third-party consent is required as
a condition to the effective assignment of a particular Contract to Purchaser,
Seller shall use its good faith, commercially reasonable efforts to secure such
consent prior to Closing.
          (c) On the Closing Date, Seller shall turn over to Purchaser (either
directly or by leaving the same at the Property) executed originals (or true
copies if Seller does not possess the originals) of each Lease. Purchaser shall
permit Seller to have access to the original or a copy of the Leases at all
reasonable times upon advance notice for the purposes of, without limitation,
inspecting and making a copy of the same. Purchaser’s obligations under this
Section 3.3(c) shall survive Closing for a period equal to the term of the
Ground Lease relating to the relevant MOB Site.

16



--------------------------------------------------------------------------------



 



          (d) Subject to Purchaser’s satisfaction of and compliance with the
conditions set forth in Section 4.2 herein, Seller shall permit Purchaser, and
its agents, representatives, and contractors, to have reasonable access to the
Property to conduct Inspections during normal business hours from and after the
Agreement Date through the Closing Date, subject to the rights of tenants under
the Leases and provided that, if Seller desires, a representative of Seller
shall accompany Purchaser and its agents, representatives, and contractors onto
the Property for all Inspections. In addition, subject to the conditions set
forth in Section 4.2 herein, Seller either has delivered (i.e., by uploading the
same to a website to which Purchaser has access or by delivering or causing to
be delivered to Purchaser a hard copy of the same) or shall deliver to Purchaser
all Study Materials in Seller’s possession or control. In that regard,
Purchaser, by its execution and delivery of this Agreement, acknowledges that it
has received Study Materials from the Broker prior to the Agreement Date.
          (e) The following terms and provisions shall apply from the Agreement
Date and until the Closing relative to the execution and delivery of new leases
of space relative to the Property (collectively, “New Leases”) and instruments
modifying Existing Leases (collectively, the “Modifications”):
     (i) At Closing, any and all Existing Leases between Seller and Affiliates
of Seller (collectively, the “Existing Seller and Seller Affiliate Leases”)
shall be terminated, and Purchaser shall enter into New Leases with Seller
and/or Affiliates of Seller, as applicable, for the space covered by such
Existing Leases as well as any such additional space set forth on
Exhibit 3.3(e)(i)-A attached hereto. Each such New Lease with Seller and/or
Affiliates of Seller, as applicable, (a) shall be on the economic terms and
provisions (which include rental rates, termination rights, length of term, rent
commencement date, renewal rights, expansion rights and other business terms and
provisions) set forth on Exhibit 3.3(e)(i)-A attached hereto, and (b) shall be
drafted based on the form space lease agreement attached hereto as
Exhibit 3.3(e)(i)-B (the New Leases described in this Section 3.3(e)(i) being
referred to herein collectively as the “New Seller and Seller Affiliate
Leases”).
     (ii) From and after the Agreement Date and prior to the Closing, Seller (as
landlord) shall be entitled to enter into Modifications, without seeking or
obtaining any consent or approval of Purchaser, provided such Modifications are
expressly required by and provided for in any Existing Lease (other than
Existing Seller and Seller Affiliate Leases).
     (iii) From and after the Agreement Date and prior to the Closing, Seller
(as landlord) shall be entitled to enter into New Leases with third parties who
are not Affiliates of Seller and Modifications on the terms and provisions
contained in the leases attached hereto as Exhibits 3.3(e)(iii)-A through
3.3(e)(iii)-G attached hereto. In the event the economic terms and provisions
(which include rentable square footage of the premises, rental rates,
termination rights, length of term, rent commencement date, renewal rights,
expansion rights, tenant improvement allowances, leasing commissions, operating
expense recovery mechanisms and other business terms and provisions) agreed upon
by Seller and the tenant to be incorporated into any such New Lease or
Modification shall deviate in any respect from the economic terms and provisions
contained in the leases and modifications attached hereto as Exhibits
3.3(e)(iii)-A through 3.3(e)(iii)-C, Seller shall obtain the prior written
consent of Purchaser to such different economic terms and provisions, which
consent shall be in Purchaser’s sole discretion. Otherwise, in the event any
terms and provisions other than such economic terms and provisions agreed upon
by Seller and the tenant to be incorporated into any such New Lease or
Modification shall deviate in any material respect from the terms and provisions
contained in the leases and modifications attached hereto as Exhibits
3.3(e)(iii)-A through 3.3(e)(iii)-C, Seller shall obtain the prior written of
Purchaser to such materially different terms and provisions, such consent not to
be unreasonably withheld, conditioned or delayed. Additionally, in the event any
terms and

17



--------------------------------------------------------------------------------



 



provisions agreed upon by Seller and the tenant to be incorporated into any such
New Lease or Modification shall deviate in any material respect from the terms
and provisions contained in the leases and modifications attached hereto as
Exhibits 3.3(e)(iii)-D through 3.3(e)(iii)-G, Seller shall obtain the prior
written consent of Purchaser to such materially different terms and provisions,
such consent not to be unreasonably withheld, conditioned or delayed. For this
purpose, any change in the economic terms and provisions (which include rentable
square footage of the premises, rental rates, termination rights, length of
term, rent commencement date, renewal rights, expansion rights, tenant
improvement allowances, leasing commissions, operating expense recovery
mechanisms and other business terms and provisions) of the leases and
modifications attached hereto as Exhibits 3.3(e)(iii)-D through 3.3(e)(iii)-G
shall be deemed “material.” In the event Purchaser’s approval is required for
any deviation from agreed-upon terms and provisions pursuant to this
Section 3.3(e)(iii), Purchaser shall deliver its approval or disapproval within
five (5) business days after Purchaser’s receipt of a written request for
approval from Seller by providing written notice of Purchaser’s approval or
disapproval of the same, together with reasons for such disapproval, if
applicable. If Purchaser shall fail to deliver written notice of Purchaser’s
approval or disapproval, together with reasons for such disapproval, if
applicable, within said five (5) business-day period, then Purchaser shall be
deemed conclusively to have approved such deviation from agreed-upon terms and
provisions. In the event any of the leases attached hereto as Exhibits
3.3(e)(iii)-A through 3.3(e)(iii)-G is not executed prior to Closing, Purchaser
shall use diligent, good faith efforts from and after Closing to continue to
negotiate and finalize the same and to cause the same to be executed as
expeditiously as practicable after Closing, subject to reasonable negotiations
between the relevant tenant(s) and Purchaser.
     (iv) From and after the Agreement Date and prior to the Closing, Seller (as
landlord) shall be entitled to enter into other New Leases and Modifications
(i.e., other than New Leases and Modifications that are encompassed by the
provisions in Sections 3.3(e)(i) through 3.3(e)(iii) herein), with the prior
written consent of Purchaser, such consent not to be unreasonably withheld,
conditioned or delayed and, provided that, as to New Leases, such New Leases are
drafted based on the form space lease agreement attached hereto as
Exhibit 3.3(e)(iv). In this regard, Purchaser shall either approve or disapprove
any such New Lease or Modification within five (5) business days after
Purchaser’s receipt of a written request for such approval from Seller by
providing written notice of Purchaser’s approval or disapproval, together with
reasons for such disapproval, if applicable. If Purchaser shall fail to deliver
written notice of Purchaser’s approval or disapproval, together with reasons for
such disapproval, if applicable, within said five (5) business-day period, then
Purchaser shall be deemed conclusively to have approved such New Lease or
Modification.
          (f) Seller (with respect to the period from the Agreement Date until
the Closing Date) and Purchaser (during the period from the Closing Date until
the expiration of the Master Lease Period) each shall diligently and in good
faith pursue the leasing of Vacant Space at the MOB located at 10650 Park Road,
Charlotte, North Carolina, and commonly known as “Pineville Medical Plaza”
(“Pineville Medical Plaza”). The following terms and provisions shall apply with
respect thereto:
     (i) As used herein, the following terms shall have the following respective
meanings:
     (A) “Annual Rental Value” shall mean Seventeen and 40/100 Dollars ($17.40)
per square foot of rentable space in the Master Lease Premises, together with
the proportionate share of annual Operating Expenses, as such term is defined in
the form space lease agreement attached hereto as Exhibit 3.3(e)(i)-B, for
Pineville Medical Plaza attributable to the Master Lease Premises, which
proportionate share shall be a fraction,

18



--------------------------------------------------------------------------------



 



the numerator of which shall be the number of rentable square feet of space
contained in the Master Lease Premises and the denominator of which shall be the
number of rentable square feet of space contained in Pineville Medical Plaza.
     (B) “HRT Vacant Space” shall refer to a portion of the Vacant Space
comprising as of the Agreement Date 13,460 square feet of rentable space, which
amount of square feet of rentable space shall be subject to change pursuant to
this Section 3.3(f).
     (C) “Master Lease Period” shall mean the ten (10) year period commencing on
January 1, 2009.
     (D) “Master Lease Premises” shall refer, as of the Agreement Date, to
41,094 square feet of the Vacant Space.
     (E) “Qualifying Leases” shall refer to (1) New Leases that are entered into
by Seller and Modifications to New Leases that are entered into by Seller to
expand the space occupied by tenants under such New Leases (in either case
during the period prior to Closing) pursuant to Sections 3.3(e)(iii) and
3.3(e)(iv) herein and (2) leases that are entered into by Purchaser or
modifications to leases entered into by Purchaser to expand the space occupied
by tenants under such leases (in either case, during the period after Closing
and prior to the expiration of the Master Lease Period) relative to Vacant
Space.
     (F) “Rent Commencement Date” shall mean the date on which a tenant under a
Qualifying Lease shall commence the payment of rent in accordance with its
Qualifying Lease.
     (G) “Vacant Space” shall refer to rentable space in Pineville Medical Plaza
with respect to which, as of a given date, Qualifying Leases have not been
executed and delivered by the parties thereto; provided, however, the 50,737
square feet of rentable space in Pineville Medical Plaza for which New Seller
and Seller Affiliate Leases are to be executed by Seller and Purchaser at
Closing as contemplated in Section 3.3(e)(i) herein and Exhibit 3.3(e)(i)
attached hereto shall not be deemed to be part of the Vacant Space.
     (ii) With respect to any Qualifying Lease of Vacant Space that is entered
into with: (a) Seller or an Affiliate of Seller, as tenant (but excluding New
Seller and Seller Affiliate Leases to be executed by Seller or Affiliates of
Seller and Purchaser at Closing as contemplated in Section 3.3(e)(i) herein and
Exhibit 3.3(e)(i) attached hereto), or (b) (1) the prospective tenants
identified in Exhibits 3.3(e)(iii)-A through 3.3(e)(iii)-C attached hereto and
(2) the following prospective tenants: (w) Surgical Specialists of Charlotte,
P.A., (x) Piedmont Endocrinology Center, Inc., (y) Carolina Digestive Health
Associates, P.A., and (z) Metrolina Neurological Associates, P.A. (or Affiliates
of the prospective tenants identified in the foregoing clauses (b)(1) and
(b)(2)), all of such space shall be immediately and permanently removed (on a
square foot-for-square foot basis) from the definition of Master Lease Premises
for all purposes hereunder on the applicable date referenced in clause (A) or
(B), as the case may be, in Section 3.3(f)(v) herein.
     (iii) Subject to the terms and provisions in this Section 3.3(f)(iii), with
respect to any Qualifying Lease of Vacant Space that is entered into (A) by
Purchaser with any tenant other than the tenants listed in clauses (a) and
(b) in Section 3.3(f)(ii) herein, and (B) by Seller pursuant to
Section 3.3(e)(iv) herein, square footage equal to one-half (1/2) of the Vacant
Space covered by such Qualifying Lease shall be immediately and permanently
removed from the

19



--------------------------------------------------------------------------------



 



definition of both HRT Vacant Space and Master Lease Premises for all purposes
hereunder on the applicable date referenced in clause (B) in Section 3.3(f)(v)
herein. Additionally, at such time as there is no HRT Vacant Space remaining,
after applying the foregoing provisions of this Section 3.3(f)(iii), with
respect to any Qualifying Lease of Vacant Space that is entered into pursuant to
the foregoing clauses (A) and (B) in this Section 3.3(f)(iii) from and after
such date, all of the space covered by such Qualifying Lease shall be
immediately and permanently removed (on a square foot-for-square foot basis)
from the definition of Master Lease Premises for all purposes hereunder on the
applicable date referenced in clause (B) in Section 3.3(f)(v) herein.
     (iv) Other than such leasing commissions that are or may be due and payable
by Seller pursuant to the Existing Commission Agreements, Purchaser shall pay
(or, if previously paid by Seller, reimburse Seller for) all leasing commissions
payable with respect to any Qualifying Lease. Further, Purchaser shall pay for
(or, if previously paid by Seller, reimburse Seller for) and perform all tenant
upfit work and/or pay for (or, if previously paid by Seller, reimburse Seller
for) all tenant allowances required or provided under any Qualifying Lease.
     (v) Seller and Purchaser agree that relative to any portion of the Master
Lease Premises, for the period commencing on the Closing Date through the
earlier to occur of: (A) relative to a Qualifying Lease with the prospective
tenants identified in Exhibits 3.3(e)(iii)-A and 3.3(e)(iii)-C attached hereto,
the date a Qualifying Lease for such portion of the Master Lease Premises has
been executed and delivered by the relevant tenant, (B) relative to a Qualifying
Lease with all other tenants referenced in Sections 3.3(f)(ii) and 3.3(f)(iii)
herein, the Rent Commencement Date under such Qualifying Lease for such portion
of the Master Lease Premises, or (C) the last day of the Master Lease Period,
Seller shall be responsible for the payment to Purchaser in arrears of a monthly
rental installment within ten (10) days after Seller’s receipt from Purchaser or
Purchaser’s agent of a written invoice therefor. Each such invoice shall contain
or attach reasonable supporting evidence of Purchaser’s calculation of such
monthly rental installment using a per diem rental amount equal to 1/365 of one
hundred percent (100%) of the Annual Rental Value of such portion of the Master
Lease Premises. Notwithstanding any term or provision in this Section 3.3(f)(v)
to the contrary, in the event the Rent Commencement Date under any Qualifying
Lease described in clause (B) above in this Section 3.3(f)(v) shall be
materially delayed as a result of a failure by Purchaser to timely perform its
obligations as landlord under any such Qualifying Lease, then Seller’s
obligation to pay a monthly rental installment for the portion of the Master
Lease Premises covered by such Qualifying Lease shall abate entirely during the
period of any such delay.
     (vi) The terms and provisions in this Section 3.3(f) shall survive Closing
indefinitely.
          (g) Seller agrees that from and after the Agreement Date to the
Closing Date, Seller will: (i) at its expense, maintain its usual maintenance
program for the Property, reasonable wear and tear and damage by fire or other
casualty excepted, it being understood, however, that the Property is being sold
in an “AS-IS” condition as provided in Section 6.2 herein; (ii) continue to
perform in all material respects its obligations as landlord under the Leases;
and (iii) maintain in full force and effect a “special form” casualty insurance
policy for the Property and all improvements thereon and a standard liability
insurance policy for the Property, both in substantially the same form as that
currently maintained.
          (h) On the Closing Date, Seller shall execute and deliver to the Title
Company or other party mutually agreed to by Purchaser and Seller (the “Closing
Agent”) the documents, affidavits, certificates, and other instruments
identified on Exhibit 3.3(h) attached hereto (collectively, the “Seller Closing
Documents”).

20



--------------------------------------------------------------------------------



 



          (i) Seller and Purchaser hereby acknowledge that a subdivision may be
required pursuant to applicable law in connection with Seller’s conveyance of a
leasehold interest to Purchaser in the MOB Sites having the following addresses:
(1) 704 Gold Hill Road, Fort Mill, SC; (2) 101 East W.T. Harris Boulevard,
Charlotte, NC; (3) 4525 Cameron Valley Parkway, Charlotte, NC; (4) 10545 Blair
Road, Mint Hill, NC, and (5) 1350 South Kings Drive, Charlotte, NC 28207. In
this regard, Seller shall use good faith, diligent efforts to cause any MOB
Sites required to be subdivided pursuant to applicable law to be properly
subdivided in compliance with such applicable law at Seller’s sole cost
(including, without limitation, any capital costs and impact fees incurred by
Seller in connection with Seller’s fulfillment of any requirements imposed on
Seller by Governmental Authorities as a condition to such subdivision; provided,
however, the term “good faith, diligent efforts” shall not be construed to
require Seller to expend, relative to the MOB Site listed in the foregoing
clause (2), in excess of one percent (1%) of the Purchase Price allocable to
such MOB Site pursuant to Section 2.2(a) herein), and it shall be a condition
precedent to Purchaser’s obligations to close the transaction contemplated in
this Agreement as to the MOBs located on the MOB Sites for which a subdivision
is required pursuant to applicable law that all necessary approvals respecting
such subdivision shall be obtained and shall be final and nonappealable prior to
or as of Closing. In the event this condition is not satisfied prior to Closing
and subject to the terms and provisions in Section 11.2 herein, (i) Purchaser
shall be required to close on the purchase of only the MOBs located on the MOB
Sites that do not require subdivision or for which Seller has obtained a
subdivision, and (ii) the Deposit shall be pro-rated according to the proportion
the amount of the Purchase Price allocable to such MOBs pursuant to
Section 2.2(a) herein bears to the total Purchase Price to be paid hereunder,
and such pro-rata portion of the Deposit shall be credited against the portion
of the Purchase Price to be paid by Purchaser at the Closing of such purchase.
With respect to the MOB Site(s) for which a subdivision is required pursuant to
applicable law and for which Seller is unable to obtain a subdivision prior to
the Closing Date, Purchaser and Seller shall not be required to close on the
purchase and sale of the MOB(s) located thereon, and, unless this Agreement has
then been properly terminated in accordance with its terms, Seller shall
continue to use good faith, diligent efforts from and after the Closing Date to
cause such MOB Site(s) to be properly subdivided in compliance with applicable
law, subject to the terms in this Section 3.3(i). In the event the subdivision
for any or all of such MOB Site(s) is obtained thereafter, the Closing for such
MOB(s) shall occur on the date that is thirty (30) days after the date on which
Seller obtains such subdivision, all on the same terms and conditions set forth
for the Closing under this Agreement, except that (y) the remaining portion of
the Deposit shall be pro-rated according to the proportion the amount of the
Purchase Price allocable to such MOB(s) pursuant to Section 2.2(a) herein bears
to the total remaining Purchase Price to be paid hereunder, and such pro-rata
portion of the Deposit shall be credited against the portion of the Purchase
Price to be paid by Purchaser at the Closing of such purchase, and (z) Purchaser
shall be required to pay at the Closing of such purchase the amount of the
Purchase Price allocable to such MOB(s) pursuant to Section 2.2(a) herein.
Notwithstanding any term or provision herein to the contrary, in the event the
subdivision for any or all of such MOB Site(s) is not obtained on or before the
date that is nine (9) months after the original Closing Date, despite Seller’s
good faith, diligent efforts, Purchaser and Seller each shall be entitled to
terminate this Agreement as to the MOB(s) located on such MOB Site(s) by so
notifying the other party in writing, whereupon this Agreement shall be null and
void and of no further force and effect as to such MOB(s), except for the
Indemnification Obligations and any other obligations that expressly survive the
termination of this Agreement. Further, if this Agreement is terminated by
written notice given as aforesaid, then Purchaser shall promptly either return
the Study Materials relating to such MOB(s) to Seller or destroy all of the
Study Materials relating to such MOB(s) (including all copies thereof) in the
possession of Purchaser and its employees, agents, representatives and
consultants and confirm such destruction in writing to Seller (at no cost to
Seller in either such event). Additionally, in either such event, Purchaser
shall also promptly deliver to Seller a true and complete copy of all Study
Materials relating to such MOB(s) prepared by, for or on behalf of Purchaser.
The foregoing obligations of Purchaser shall survive the termination of this
Agreement. The Deposit shall be pro-rated according to the proportion the amount
of the Purchase Price allocable to such MOB(s) pursuant to Section 2.2(a)

21



--------------------------------------------------------------------------------



 



herein bears to the total Purchase Price to be paid hereunder, and the Title
Company shall return such portion of the Deposit to Purchaser within five
(5) days after receipt from Purchaser of written confirmation that Purchaser has
fully complied with all of the requirements imposed on Purchaser under the
foregoing provisions in this Section 3.3(i).
          (j) From and after the Agreement Date and until the Closing Date,
Seller shall not enter into any new Contracts relative to the Property without
first obtaining the written consent of Purchaser thereto, which consent shall
not be unreasonably withheld, conditioned or delayed. Purchaser shall give
Seller its written response (giving specific reasons for any disapproval) to any
request for Purchaser’s consent to a new Contract within five (5) business days
of receipt of such request, and Purchaser’s failure to provide such written
response within such five (5) business day period conclusively shall be deemed
to be Purchaser’s consent to such new Contract.
     3.4 Additional Obligations, Covenants, and Agreements of Purchaser.
          (a) Provided that Closing occurs, Purchaser shall pay (or, if
previously paid by Seller, reimburse Seller for) (i) all leasing commissions
payable with respect to any New Leases or Modifications with third-parties other
than Seller or Affiliates of Seller entered into by Seller from the Agreement
Date to the Closing Date, and (ii) any portion of the JLL Commission other than
the portion required to be paid by Seller pursuant to Section 3.1(f) herein
(collectively, the “Future Commission Obligations”). In this regard, at Closing,
Seller shall assign to Purchaser and Purchaser shall assume from Seller the
rights and obligations of Seller under the JLL Commission Agreement. Further,
Purchaser shall pay for (or, if previously paid by Seller, reimburse Seller for)
and perform all tenant upfit work and/or pay (or, if previously paid by Seller,
reimburse Seller for) all tenant allowances required or provided under any New
Leases or Modifications with third-parties other than Seller or Affiliates of
Seller (except for New Seller and Seller Affiliate Leases to be signed at
Closing pursuant to Section 3.3(e)(i) herein) entered into by Seller from the
Agreement Date to the Closing Date. Other than the Future Commission
Obligations, Seller shall pay all leasing commissions payable with respect to
any Existing Leases. The provisions of this Section 3.4(a) shall survive Closing
indefinitely.
          (b) On the Closing Date, Purchaser shall execute and deliver to the
Closing Agent the documents, affidavits, certificates, and other instruments
identified on Exhibit 3.4(b) attached hereto (collectively, the “Purchaser
Closing Documents”).
ARTICLE 4
STUDY PERIOD; PURCHASER’S INSPECTIONS
     4.1 Study Period. For a period of forty-five (45) days after the Agreement
Date (the “Study Period,” which shall expire at 11:59 p.m. Eastern Time on
December 19, 2008), and subject to Purchaser’s satisfaction of the conditions
set forth in Section 4.2 herein, Purchaser shall have the right, at its sole
cost and expense, to inspect and review the Property, the physical and
environmental condition thereof, and such other information as it may desire
concerning the Property, including, without limitation, obtaining an engineering
report and a so-called “Phase I” environmental report on the Property,
inspecting Seller’s books and records relating to the Property, inspecting
Seller’s accounting information regarding cash flow, billing and real estate
taxes, obtaining the approval of Purchaser’s corporate management of the
transaction contemplated herein and conducting such other investigations of the
Property as Purchaser deems necessary, subject to the terms and provisions of
this Agreement (collectively, the “Inspections”). Notwithstanding anything
contained herein to the contrary, however, (i) Purchaser shall not conduct any
environmental studies of the Property more extensive than a “Phase I” level
review without first obtaining Seller’s prior written consent, which may be
given or withheld in Seller’s sole and absolute discretion, and (ii) Purchaser
shall satisfy itself prior to the Agreement Date

22



--------------------------------------------------------------------------------



 



with regard to any and all tax implications (including, without limitation, ad
valorem tax implications) associated with a change in the ownership of the
Property (or any portion thereof) from a non-profit entity to a for-profit
entity. If Purchaser shall, for any reason in Purchaser’s sole discretion,
judgment and opinion, disapprove or be dissatisfied with any aspect of the
Property, then Purchaser shall be entitled to terminate this Agreement by giving
written notice thereof to Seller and the Title Company on or before the
expiration of the Study Period. Further, if this Agreement is terminated by
written notice given as aforesaid, then Purchaser shall promptly either return
the Study Materials to Seller or destroy all of the Study Materials (including
all copies thereof) in the possession of Purchaser and its employees, agents,
representatives and consultants and confirm such destruction in writing to
Seller (at no cost to Seller in either such event). Additionally, in either such
event, Purchaser shall also promptly deliver to Seller a true and complete copy
of all Study Materials prepared by, for or on behalf of Purchaser. The foregoing
obligations of Purchaser shall survive the termination of this Agreement. The
Title Company shall return the Deposit to Purchaser within five (5) days after
receipt from Purchaser of written confirmation that Purchaser has fully complied
with all of the requirements imposed on Purchaser under the foregoing provisions
in this Section 4.1, and Seller and Purchaser shall have no further rights,
obligations or liabilities to each other hereunder, except for the
Indemnification Obligations and any other obligations that expressly survive the
termination of this Agreement. If Purchaser fails to terminate this Agreement in
the manner and within the time period set forth above, then Purchaser shall be
deemed to have waived the contingencies set forth in this Section 4.1, the
Deposit shall thereafter be non-refundable (except in accordance with the terms
of this Agreement), and this Agreement shall remain in full force and effect. It
is understood and agreed by Purchaser that the time period specified in this
Section 4.1 is of the essence.
     4.2 Conditions of Conducting the Inspections. Purchaser’s right to conduct
the Inspections on, at or otherwise with respect to the Property prior to the
Closing Date shall be subject to Purchaser’s continuing compliance with each and
all of the following conditions: (i) all such Inspections shall be conducted in
a manner that is not disruptive to tenants or other temporary occupants at the
Property; (ii) any contact or communication with any tenants (present or
prospective) of the Property or their home office(s) shall be made only after
obtaining Seller’s consent (which shall not be unreasonably withheld, delayed or
denied); and, in the event such consent is granted, such contact or
communication shall be limited to matters concerning the operation of the office
building or the respective tenant’s lease, and in all cases, such contacts and
communications shall be made in a professional and confidential manner;
(iii) Purchaser shall at all times strictly comply with all laws, ordinances,
rules, and regulations applicable to the Property and shall not engage in any
activities that would violate permits, licenses, or environmental, wetlands or
other regulations pertaining to the Property; (iv) promptly after entry onto the
Property, Purchaser shall restore or repair, to Seller’s reasonable
satisfaction, any damage thereto caused by or otherwise arising from any act or
omission by Purchaser, its agents, representatives or contractors; (v) neither
Purchaser nor its agents, representatives or contractors shall engage in any
activities that would cause Seller’s rights, title, interests or obligations in
or relating to the Property to be adversely affected in any way, including,
without limitation, the assertion of any mechanic’s liens, and Purchaser shall,
without limitation, promptly remove and bond over any liens, claims of liens or
other matters affecting the Property which are caused by the acts or omissions
of Purchaser, its agents, representatives or contractors; (vi) Purchaser shall
bear all costs and expenses of its due diligence with respect to the Property,
and Seller shall have no obligation to pay for and/or reimburse Purchaser for
any of such costs and expenses, whether or not the sale and/or ground lease of
the Property, as applicable, pursuant to this Agreement actually closes; and
(vii) Purchaser and its agents, representatives or contractors shall comply with
the terms and provisions in Section 3.3(d) herein in connection with entries
onto the Property to conduct Inspections (including inviting and allowing Seller
or a representative of Seller to accompany Purchaser and its agents,
representatives, and contractors onto the Property for all Inspections).

23



--------------------------------------------------------------------------------



 



     4.3 Indemnification. Purchaser, at its sole cost and expense, shall defend
(through counsel reasonably approved by Seller), indemnify, and hold Seller
harmless from and against all injury, liability or damage, whether to person or
property, arising from any entry onto the Property by Purchaser, its agents,
representatives or contractors, Purchaser’s inspection of the Property pursuant
to this Article 4, or a violation by Purchaser or its agents, employees or
contractors of any of the provisions of this Article 4. This Article 4 shall
survive indefinitely Closing or the termination of this Agreement for any reason
and shall be in addition to other obligations of Purchaser under Section 9.2
herein.
     4.4 Limited Termination Rights. In addition to the termination rights
available to Seller and Purchaser pursuant to Section 11.2 herein, in the event
of a Material Casualty Damage, a Material Condemnation, a Material Zoning
Requirements Change, and/or a Material Tenant Lease Default, the following
rights shall be available to the parties:
          (a) Material Casualty Damage Prior to Closing. In the event Material
Casualty Damage affects any of the MOBs prior to Closing, the following terms
and provisions shall apply:
     (i) As used herein, the term “Material Casualty Damage” shall mean any
damage or destruction caused by fire or any other casualty event or occurrence
affecting an MOB if the cost of repairing and remedying such damage or
destruction would exceed twenty-five percent (25%) of the portion of the
Purchase Price allocated to such MOB pursuant to Section 2.2(a) herein. If
damage or destruction caused by fire or any other casualty event or occurrence
occurs prior to Closing and if Seller and Purchaser disagree as to whether the
damage or destruction constitutes Material Casualty Damage, then the
determination of whether the damage and destruction constitutes Material
Casualty Damage shall be conclusively resolved and determined (using the
standard set forth above in this Section 4.4(a)(i)) by a general contractor who
is mutually satisfactory to both Purchaser and Seller and who is a licensed
general contractor in the State. In the event Purchaser and Seller are not able
to reach agreement on a single general contractor to make such determination,
Seller and Purchaser each shall appoint a general contractor who is a licensed
general contractor in the State, and the two general contractors so chosen shall
together select a third general contractor. In such case, all three of the
general contractors shall examine the MOB and they each shall prepare a report
summarizing the damage and destruction and setting forth their respective
estimates of the cost of repairing and restoring the MOB to a condition
comparable to the condition that existed immediately prior to the damage or
destruction. The average of the two closest estimates rendered by the three
general contractors shall be deemed for all purposes hereunder to be the cost of
repairing and restoring the MOB and shall be used to determine whether the
damage and destruction constitutes Material Casualty Damage (using the standard
set forth above in this Section 4.4(a)(i)).
     (ii) In the event Material Casualty Damage is determined to exist (using
the methodology set forth in Section 4.4(a)(i) herein), it shall be a condition
precedent to Seller’s and Purchaser’s obligations hereunder relative to the
particular MOB(s) in question that on or prior to the tenth (10th) day preceding
the Closing Date either:
     (A) At Seller’s election and sole option, Seller repairs and remedies the
Material Casualty Damage; provided, however, Seller may elect this alternative
(A) only if there have not been Lease terminations or cancellations arising
directly from such Material Casualty Damage which Lease terminations or
cancellations affect more than twenty-five percent (25%) of the usable space in
such MOB. Additionally, for purposes of determining in this
Section 4.4(a)(ii)(A) whether there have been Lease terminations or
cancellations arising directly from such Material Casualty Damage which affect
more than twenty-five percent (25%) of the usable space in such MOB, the usable
space

24



--------------------------------------------------------------------------------



 



covered by Leases that are so terminated or canceled as a direct result of such
Material Casualty Damage shall be offset and directly reduced (for purposes of
determining whether the twenty-five percent (25%) threshold above in this
Section 4.4(a)(ii)(A) is met) by the usable space covered by any replacement
Leases that are secured or provided by Seller if and to the extent (i) such
replacement Leases are with tenants that are at least as creditworthy as the
tenants under the Leases being replaced and (ii) the term and effective rental
of the replacement Leases are substantially comparable on an economic basis to
the Leases that are so terminated or canceled;
     (B) Purchaser agrees, in its sole discretion, to accept the MOB in its
damaged condition and to receive an immediate pass-through from Seller of all
casualty insurance proceeds paid to Seller relative to such damage and
destruction (as more particularly provided in Section 4.4(a)(iii) herein); or
     (C) Seller and Purchaser reach agreement regarding a reduction in the
Purchase Price allocated to the relevant MOB pursuant to Section 2.2(a) herein
to take into consideration the existence of the Material Casualty Damage.
     (iii) In the event Material Casualty Damage is determined to exist (using
the methodology set forth in Section 4.4(a)(i) herein) and Purchaser elects
under Section 4.4(a)(ii)(B) herein to accept the MOB in its damaged condition
and to receive an immediate pass-though from Seller of all casualty insurance
proceeds paid to Seller relative to such damage and destruction, at Closing,
(i) Seller shall deliver to Purchaser any proceeds of casualty insurance
theretofore received by Seller in connection with such damage or destruction
(less the actual cost of any repairs or restoration performed and paid for by
Seller prior to Closing), (ii) Seller shall agree to promptly pay and deliver to
Purchaser all proceeds of any casualty insurance thereafter paid to Seller with
respect to such damage or destruction (less the actual cost of any repairs or
restoration performed and paid for by Seller prior to Closing), and
(iii) Purchaser shall receive a credit against the Purchase Price allocated to
such MOB pursuant to Section 2.2(a) herein equal to the sum of the deductible
amount applicable under Seller’s casualty insurance policy and any other
uninsured amount under Seller’s casualty insurance policy.
     (iv) With regard to any casualty damage or destruction that occurs after
the Agreement Date and does not constitute Material Casualty Damage (using the
methodology set forth in Section 4.4(a)(i) herein), the terms and provisions of
Section 7.2 herein shall govern and control.
          (b) Material Condemnation and Material Zoning Requirements Changes
Prior to Closing. In the event a Material Condemnation or a Material Zoning
Requirements Change affects any of the MOBs or the MOB Sites prior to Closing,
the following terms and provisions shall apply:
     (i) As used herein, (i) the term “Material Condemnation” shall mean any
condemnation or taking of any portion of an MOB or an MOB Site under power of
eminent domain if the condemnation award paid or posted by the condemning
authority exceeds twenty-five percent (25%) of the portion of the Purchase Price
allocated to the MOB affected by such condemnation pursuant to Section 2.2(a)
herein and (ii) the term “Material Zoning Requirements Change” shall mean any
change in the Zoning Requirements applicable to a particular MOB if the change
in Zoning Requirements will prohibit or materially impair the current operations
and activities at such MOB.
     (ii) In the event a Material Condemnation occurs (using the methodology set
forth in Section 4.4(b)(i) herein) or a Material Zoning Requirements Change
occurs with regard to a

25



--------------------------------------------------------------------------------



 



particular MOB or MOB Site, Purchaser shall be entitled, by so notifying Seller
in writing not later than the tenth (10th) day preceding Closing, to either
(i) permanently terminate this Agreement as to such MOB or MOB Site, in which
case the Purchase Price hereunder shall be reduced to exclude therefrom the
portion of the Purchase Price allocated to such MOB pursuant to Section 2.2(a)
herein or (ii) accept the MOB or the MOB Site subject to the Material
Condemnation or the Material Zoning Requirements Change (as the case may be) and
receive an assignment of any and all claims that Seller may have to condemnation
awards or any and all causes of action with respect to any such Material
Condemnation, and in any such case involving Material Condemnation, Seller shall
credit to Purchaser at Closing, by an appropriate adjustment to the Purchase
Price, an amount equal to all payments (if any) theretofore received by Seller
with respect to such Material Condemnation. In the event this Agreement is
terminated as to a particular MOB or MOB Site by written notice given as
aforesaid, then Purchaser shall promptly either return the Study Materials
relating to such MOB(s) to Seller or destroy all of the Study Materials relating
to such MOB(s) (including all copies thereof) in the possession of Purchaser and
its employees, agents, representatives and consultants and confirm such
destruction in writing to Seller (at no cost to Seller in either such event).
Additionally, in either such event, Purchaser shall also promptly deliver to
Seller a true and complete copy of all Study Materials relating to such MOB(s)
prepared by, for or on behalf of Purchaser. The foregoing obligations of
Purchaser shall survive the termination of this Agreement.
     (iii) With regard to any condemnation affecting any MOB or any MOB Site
that occurs after the Agreement Date and does not constitute a Material
Condemnation (using the methodology set forth in Section 4.4(b)(i) herein) or
with regard to any Zoning Requirements change affecting any MOB that occurs
after the Agreement Date and does not constitute a Material Zoning Requirements
Change, the terms and provisions of Section 7.3 herein shall govern and control.
          (c) Material Tenant Lease Defaults Prior to Closing. Seller shall
promptly give Purchaser written notice of the existence prior to Closing of
facts and conditions that Seller in good faith believes constitute a Material
Tenant Lease Default affecting any of the MOBs. If Purchaser receives written
notice from Seller of a Material Tenant Lease Default or discovers the existence
prior to Closing of facts and conditions that Purchaser in good faith believes
constitute a Material Tenant Lease Default affecting any of the MOBs and
notifies Seller in writing of the existence of such facts and conditions, then
(i) in the case of a Material Tenant Lease Default discovered by or disclosed to
Purchaser during the Study Period, within fourteen (14) days after Purchaser’s
actual discovery thereof, or (ii) in the case of a Material Tenant Lease Default
that is not discovered by or disclosed to Purchaser during the Study Period,
within ten (10) days after Purchaser’s actual discovery thereof, the following
terms and provisions shall apply:
     (i) As used herein, the term “Material Tenant Lease Default” shall be
deemed to exist with regard to a particular MOB (A) (i) if one or more tenants
in such MOB breach and have not cured the monetary terms of their Leases,
(ii) if one or more tenants in such MOB files a petition in bankruptcy or take
or consent to any other action seeking any such judicial decree or are the
subject of an involuntary petition in bankruptcy which involuntary petition is
not vacated prior to Closing, (iii) if one or more tenants in such MOB are
permitted to terminate or cancel their Leases as a result of a default by Seller
thereunder or as a result of any occurrence or event that the Lease expressly
states will allow the tenant to terminate or cancel its Lease (excluding,
however, early termination, buy-out and similar lease provisions), such as an
extended interruption of services, and/or (iv) if one or more Leases of space in
such MOB are the subject of litigation regarding a default or an alleged default
under said Leases or one or more tenants in such MOB sends a demand letter to
Seller regarding a claimed material default by Seller under such Lease(s), and
(B) if such Lease or Leases encompassed by clauses (i), (ii), (iii), and/or
(iv) in (A) above in this Section 4.4(c)(i) cover more than ten percent (10%) of
the usable space in such MOB. Provided, however, in determining whether an MOB
is affected by a Material Tenant

26



--------------------------------------------------------------------------------



 



Lease Default under this Section 4.4(c)(i), the usable space covered by Leases
encompassed by clauses (i), (ii), (iii), and/or (iv) in (A) above in this
Section 4.4(c)(i) shall be offset and directly reduced (for purposes of
determining whether the ten percent (10%) threshold in (B) above in this
Section 4.4(c)(i) is met) by the usable space covered by any replacement Leases
that are secured or provided by Seller if and to the extent (i) such replacement
Leases are with tenants that are at least as creditworthy as the Leases being
replaced and (ii) the term and effective rental of the replacement Leases are
substantially comparable on an economic basis to the Leases that are encompassed
by clauses (i), (ii), (iii), and/or (iv) in (A) above in this Section 4.4(c)(i)
and, in the case of Leases that are encompassed by clause (ii) above in this
Section 4.4(c)(i), such Leases must have then been rejected or legally
terminated by the trustee or the debtor (if there is no trustee) in the
bankruptcy proceeding.
     (ii) In the event a Material Tenant Lease Default is determined to exist
(using the methodology set forth in Section 4.4(c)(i) herein), it shall be a
condition precedent to Purchaser’s obligations hereunder relative to the
particular MOB(s) in question that on or prior to the Closing Date either
(i) Purchaser agrees to waive the Material Tenant Lease Default and accept the
MOB notwithstanding such Material Tenant Lease Default or (ii) Seller and
Purchaser reach agreement regarding a reduction in the Purchase Price allocated
to the relevant MOB pursuant to Section 2.2(a) herein to take into consideration
the existence of the Material Tenant Lease Default.
ARTICLE 5
CONDITIONS PRECEDENT
     5.1 Conditions Precedent to Purchaser’s Obligation to Purchase. The
obligation of Purchaser to acquire the Property and to perform the other
covenants and obligations to be performed by it on the Closing Date shall be
subject to the following conditions precedent (which conditions precedent shall
inure solely to the benefit of Purchaser, and no other person or entity,
including, without limitation, Seller, shall have any right to waive or defer
any of such conditions):
          (a) All of Seller’s representations and warranties set forth in
Section 3.1 herein shall be true and correct in all material respects as of the
Closing Date (other than those set forth in Sections 3.1(d) and 3.1(m) herein,
which shall be governed by Sections 4.4(b) and 4.4(c) herein, respectively),
subject to Seller’s right to cure any materially untrue, inaccurate or incorrect
representation or warranty as set forth in Section 3.1 herein. At Closing,
Seller shall execute and deliver to Purchaser the Closing Certificate.
          (b) Seller shall have delivered to Closing Agent each and all of the
Seller Closing Documents fully executed and acknowledged, where appropriate.
          (c) Seller shall have delivered to Purchaser at least ten
(10) business days prior to the Closing Date, to the extent reasonably
obtainable, either in the form attached hereto as Exhibit 5.1(c) (the “Tenant
Estoppel”) or in such other form as may be prescribed in any relevant Lease,
estoppel certificates for (x) all Leases for tenant spaces containing more than
ten thousand (10,000) square feet of usable space, (y) at least eighty percent
(80%) of all of those Leases for tenant spaces containing five thousand (5,000)
to ten thousand (10,000) square feet of usable space individually, and
(z) Leases for tenant spaces containing at least eighty percent (80%) of the
square feet of usable space in the MOBs in the aggregate (the “Estoppel
Threshold”) pursuant to which each such tenant shall certify as of a date within
sixty (60) days of the Closing Date all of the matters set forth on the Tenant
Estoppel or on the form prescribed in the relevant Lease, as the case may be.
Provided, however, and notwithstanding the terms and provisions in the
immediately preceding sentence to the contrary, no Tenant Estoppel shall be
required to be delivered for New Seller and Seller Affiliate Leases, and such
New Seller and Seller Affiliate Leases (and the associated tenant spaces) shall
be excluded from the numerator and the denominator in the calculation of the
Estoppel Threshold in clauses (y) and (z) in the immediately preceding sentence.
If the Estoppel

27



--------------------------------------------------------------------------------



 



Threshold is not timely met, despite Seller’s efforts to obtain the same, then
Purchaser shall have the right either to (i) require Seller, in Seller’s name,
to provide an estoppel certificate for any missing tenant estoppel certificates
in the form and substance of the Tenant Estoppel or the form prescribed in the
relevant Lease, as the case may be, with such changes that are necessary to
reflect that Seller is making the same, or (ii) waive the requirement of
satisfaction of this condition precedent and proceed with Closing. If the terms
and provisions in the immediately preceding sentence become applicable and
Seller complies with its obligations under clause (i) in such sentence
(presuming Purchaser elects the alternative provided by such clause (i)), then
the condition precedent in this Section 5.1(c) shall be deemed to have been
satisfied.
     5.2 Conditions Precedent to Seller’s Obligation to Sell. The obligation of
Seller to sell the Property and to perform the other covenants and obligations
to be performed by it on the Closing Date shall be subject to the following
conditions precedent (which conditions precedent shall inure solely to the
benefit of Seller, and no other person or entity, including, without limitation,
Purchaser, shall have any right to waive or defer any of such conditions):
          (a) On or before the Closing Date, Purchaser shall have delivered to
Closing Agent the full amount of the Purchase Price (taking into consideration
the prior delivery of the Deposit and all prorations, credits and adjustments
made pursuant to this Agreement), together with any and all other sums that are
to be paid by Purchaser in connection with the closing of its purchase of the
Property, and any other amounts shown as payable by Purchaser on a settlement
statement to be prepared in connection with the transactions contemplated hereby
(the “Closing Statement”).
          (b) All of Purchaser’s representations and warranties set forth in
Section 3.2 herein shall be true and correct in all material respects as of the
Closing Date.
          (c) Purchaser shall have delivered to Closing Agent each and all of
the Purchaser Closing Documents fully executed and acknowledged, where
appropriate.
     5.3 Failure to Satisfy Conditions. If any of Seller’s or Purchaser’s
respective conditions precedent are not fully or timely satisfied on or before
the Closing Date, the party whose conditions precedent are not satisfied shall
have the option to: (i) waive any or all of its conditions precedent and proceed
to close the transactions contemplated hereby; or (ii) terminate this Agreement
by giving written notice thereof to the other party on or before the Closing
Date. In the event Seller or Purchaser gives such notice as aforesaid, Seller’s
obligation to sell and Purchaser’s obligation to purchase the Property shall be
deemed, without notice or further act of any party, to be automatically null and
void and of no force or effect, in which event neither Seller nor Purchaser
shall have any further rights or obligations hereunder, except for the
Indemnification Obligations and any other obligations that expressly survive the
termination of this Agreement. Further, if this Agreement is terminated by
written notice given as aforesaid, then Purchaser shall promptly either return
the Study Materials to Seller or destroy all of the Study Materials (including
all copies thereof) in the possession of Purchaser and its employees, agents,
representatives and consultants and confirm such destruction in writing to
Seller (at no cost to Seller in either such event). Additionally, in either such
event, Purchaser shall also promptly deliver to Seller a true and complete copy
of all Study Materials prepared by, for or on behalf of Purchaser. The foregoing
obligations of Purchaser shall survive the termination of this Agreement. If and
only if such termination occurred due to the failure of any of the conditions
precedent described in Section 5.1 herein, then the Title Company shall return
the Deposit to Purchaser within five (5) days after receipt from Purchaser of
written confirmation that Purchaser has fully complied with all of the
requirements imposed on Purchaser under the foregoing provisions in this
Section 5.3.

28



--------------------------------------------------------------------------------



 



ARTICLE 6
SELLER’S DISCLAIMER
     6.1 Purchaser’s Independent Investigation. Purchaser hereby acknowledges
and agrees that, in all cases, except for the representations and warranties
expressly set forth in Section 3.1 herein, Seller makes no representations or
warranties, express or implied, regarding the adequacy, accuracy, completeness
or content of any of the Study Materials or the suitability of the same for any
purpose, and, except for liability for the breach of the representations and
warranties expressly set forth in Section 3.1 herein, Seller shall have no
liability to Purchaser, or any person or entity claiming by, through or under
Purchaser, arising out of the Study Materials or to any person or entity to whom
any of the Study Materials were disclosed. Further, except as may be expressly
provided in Section 3.1 herein, neither Purchaser, any person or entity claiming
by, through or under Purchaser, nor any other person or entity to whom any of
the Study Materials were disclosed shall have or make any claims against Seller
based on the Study Materials, including, without limitation, the adequacy,
accuracy, completeness or content thereof or the suitability of the same for any
purpose. Purchaser hereby further acknowledges that, except for the
representations and warranties set forth in Section 3.1 herein, as of the
Closing Date, Purchaser shall be deemed to have relied solely on its own
independent investigation, examination, and Inspections of the Property in
consummating the purchase thereof in accordance with this Agreement, that
Purchaser is assuming the risk of future changes in applicable laws, and that,
except as expressly set forth in Section 3.1 herein, Purchaser has not relied
on, is not entitled to rely on, and shall not rely on, and Seller is not liable
for or bound by (except as expressly set forth in Section 3.1 herein), any
representations or warranties (none being implied hereby), statements (verbal or
written), documents, reports, studies, Study Materials or any other materials
made available or provided by Seller or any other person or entity purporting to
act on behalf of Seller. To the extent that any surveyor, appraiser, title
agent, tenant, the Title Company, parties to Contracts, property managers,
attorneys, engineering or environmental consultants or any other person or
entity makes any representations or warranties or any other statements (verbal
or written) to Purchaser or provides or delivers to Purchaser any documents,
reports, studies, information or other materials, Purchaser acknowledges that it
has no claim or right of action against Seller arising therefrom nor any right
to rescind, revoke or terminate this Agreement on account thereof, except as
expressly provided herein.
     6.2 Property Conveyed “As-Is”. In the event Purchaser proceeds to close the
transaction contemplated hereby, Purchaser shall be deemed to be satisfied with
and/or to have waived the results of its due diligence and to have accepted the
Property, and each and every portion thereof, “AS-IS,” “WHERE IS,” and “WITH ALL
FAULTS,” including, without limitation, latent defects and other matters not
detected in Purchaser’s Inspections, without recourse to, and without
representation or warranty by, Seller (except as expressly set forth in
Section 3.1 herein, the Ground Leases, the New Seller and Seller Affiliate
Leases, and the Deeds), express or implied, whether statutory or otherwise, and
without any warranties of transfer, quality, merchantability or fitness for a
particular use or purpose, including, without limitation, Purchaser’s intended
uses or purposes.
ARTICLE 7
CASUALTY, CONDEMNATION AND ZONING CHANGES
     7.1 Material Casualty Damage, Material Condemnation, and Material Zoning
Requirements Change. With respect to any MOB or any MOB Site, (i) in the event
of Material Casualty Damage, the terms, conditions, and provisions of
Section 4.4(a) herein shall govern and control, and (ii) in the event of either
a Material Condemnation, or a Material Zoning Requirements Change, the terms,
conditions, and provisions of Section 4.4(b) shall govern and control.
     7.2 Damage or Destruction Not Constituting Material Casualty Damage. Except
as otherwise specifically provided in Section 4.4(a) herein with regard to
Material Casualty Damage, Purchaser shall bear the risk of casualty loss or
damage to the Property through the Closing. In the event any of the MOBs or any
of the items constituting the Personal Property should be damaged or destroyed
as a result

29



--------------------------------------------------------------------------------



 



of fire or other casualty and such damage does not constitute Material Casualty
Damage relative to such MOB and such damage is not repaired prior to Closing,
the rights and obligations of Seller and Purchaser hereunder with respect to the
Property shall not be affected by such destruction or damage and Purchaser shall
accept title to such MOB and associated Personal Property in its destroyed or
damaged condition. In such event, at Closing, (i) Seller shall deliver to
Purchaser any proceeds of casualty insurance theretofore received by Seller in
connection with such damage or destruction (less the actual cost of any repairs
or restoration performed and paid for by Seller prior to Closing), (ii) Seller
shall agree to promptly pay and deliver to Purchaser all proceeds of any
casualty insurance thereafter paid to Seller with respect to such damage or
destruction, and (iii) Purchaser shall receive a credit against the Purchase
Price allocated to such MOB pursuant to Section 2.2(a) herein equal to the sum
of the deductible amount applicable under Seller’s casualty insurance policy and
any uninsured amount under Seller’s casualty insurance policy, to the end that
Purchaser shall receive casualty insurance proceeds and/or credits against the
portion of the Purchase Price allocated to such MOB pursuant to Section 2.2(a)
herein equal to the total cost to remedy or repair any such casualty loss or
damage that has not been remedied or repaired as of Closing.
     7.3 Condemnations Not Constituting a Material Condemnation and Zoning
Requirements Changes Not Constituting Material Zoning Requirements Changes.
Except as otherwise specifically provided in Section 4.4(b) herein with regard
to Material Condemnation and Material Zoning Requirements Changes, Purchaser
shall bear the risk of condemnation and eminent domain actions and Zoning
Requirements changes affecting the Property which do not constitute Material
Condemnation or Material Zoning Requirements Changes, respectively. In the event
any MOB or any MOB Site is affected by a condemnation or eminent domain action
and such condemnation or eminent domain action does not constitute a Material
Condemnation relative to such MOB or such MOB Site or in the event any MOB or
any MOB Site is affected by a Zoning Requirements change that does not
constitute a Material Zoning Requirements Change, the rights and obligations of
Seller and Purchaser hereunder with respect to the Property shall not be
affected by any such condemnation or eminent domain action or such Zoning
Requirements change, and this Agreement shall remain in full force and effect
without a reduction in the Purchase Price. In the event of any such condemnation
or eminent domain action that does not constitute a Material Condemnation,
Purchaser shall be entitled to any and all claims that Seller may have to
condemnation awards or any and all causes of action with respect to such
condemnation or eminent domain action, and Seller shall credit to Purchaser at
Closing, by an appropriate adjustment to the Purchase Price, an amount equal to
all payments (if any) theretofore received by Seller with respect to such
condemnation or eminent domain action and Seller shall assign to Purchaser any
and all of Seller’s rights to any unpaid condemnation proceeds.
ARTICLE 8
CLOSING
     8.1 Closing. The closing of the purchase and sale and/or ground lease of
the Property, as applicable (the “Closing”), shall be held at a mutually
acceptable time and location in Charlotte, North Carolina, during normal
business hours, on the date that is ten (10) days after the later of (i) the
expiration of the Study Period or (ii) the satisfaction of all of Purchaser’s
closing conditions set forth in Section 5.1 herein (the “Closing Date”), or
sooner upon the mutual written agreement of Purchaser and Seller; provided,
however, the Closing Date may be extended as provided in Sections 3.1, 3.3(i),
and 10.2 herein, but in no event shall the Closing Date be extended to a date
later than December 31, 2008 (the “Outside Closing Date”). Time is of the
essence with respect to the Closing Date, it being understood that the
provisions of this Agreement regarding the Closing Date are a material
inducement to Seller’s entry into this Agreement.
     8.2 Closing Adjustments and Prorations. The following items of expense
shall be adjusted as of midnight of the day immediately preceding the Closing
Date (such that Seller shall be responsible for

30



--------------------------------------------------------------------------------



 



all days prior to the Closing Date, and Purchaser shall be responsible for all
days from and after the Closing Date, including, without limitation, the Closing
Date):
          (a) Real Estate Taxes. Real estate taxes that are due and payable with
respect to the MOB Sites on the basis of the most current bills or other current
information available. Notwithstanding the foregoing, if, and to the extent that
an MOB and/or an MOB Site is taxed as part of a larger parcel of real estate,
then the real estate taxes allocable to the MOB and/or the MOB Site (which shall
be prorated as contemplated above) shall be determined in a fair and equitable
manner depending upon the relative assessed values of the improvements and land
for the overall parcel as compared with the assessed values for the MOB and/or
the MOB Site, or on such other basis as mutually agreed to by the parties. Such
determination shall continue to govern the responsibility for all bills for real
property taxes until the Tax Division Date. Seller agrees to pay the real estate
taxes assessed and billed against the larger parcel, including the MOB and the
MOB Site in question on or before the due date thereof, provided that Purchaser
pays to Seller its portion of such taxes as set forth in this Section 8.2(a).
Seller shall submit to Purchaser a copy of the relevant tax bill(s) and Seller’s
calculation of the amount owed by Purchaser at least thirty (30) days prior to
the date the tax installment in question is due and payable (provided that
Seller’s failure to provide such notice shall not affect Purchaser’s obligation
to pay its share of such taxes), and Purchaser agrees to pay such sum(s) to
Seller within ten (10) days after such submission in each instance. As used
herein, the “Tax Division Date” means the date on which (i) the MOB and/or the
MOB Site in question has been designated by the applicable taxing authority as a
separate tax parcel (with no other tax parcel numbers encompassing the MOB
and/or the MOB Site, as applicable, and with the tax parcel number assigned to
the MOB and/or the MOB Site relating solely to such MOB and/or such MOB Site and
no other property) and (ii) separate tax bills have been issued for the MOB
and/or the MOB Site. If Seller fails to pay such taxes and assessments when due,
and provided Purchaser has paid in a timely manner the sums owing by it,
Purchaser shall have the right to pay such taxes and assessments and seek
reimbursement from Seller on demand. Purchaser and Seller agree to cooperate and
use diligent efforts after Closing to cause each MOB and/or each MOB Site (as
applicable) to be promptly delineated and designated by the applicable taxing
authority as a separate tax parcel to the extent reasonably practicable.
Additionally, in the event of the imposition by a Governmental Authority of any
deferred or so-called “rollback” taxes on all or a portion of the Property,
whether attributable to any period prior to Closing or any period after Closing,
as a result of the closing of the transaction contemplated in this Agreement,
including, without limitation, due to a change in use of the Property or the
acquisition of the Property by a for-profit entity, Purchaser shall be
responsible for the payment of all such taxes prior to delinquency. The
provisions of this Section 8.2(a) shall survive Closing indefinitely.
          (b) Utility Charges. Fuel, water and sewer service charges and charges
for gas, electricity, telephone and all other public utilities. If there are
meters on the Property measuring the consumption of water, gas or electric
current, Seller shall use its good faith efforts to cause such meters (for
utilities for which Seller, and not tenants, is responsible) to be read not more
than one (1) day prior to the Closing Date and shall pay promptly all utility
bills for which Seller is liable upon receipt of a statement therefor. Purchaser
shall be liable for and shall pay all utility bills for services rendered after
such meter readings. In the event such utility readings cannot be accomplished
within the one (1) day period prior to the Closing Date, another fair and
equitable manner of adjustment of utilities, such as an adjustment based on
historical estimates of the utility charges, shall be undertaken. At Closing,
Purchaser shall reimburse Seller for all utility deposits (if any) relating to
the Property which are transferred to Purchaser. Additionally, Seller and
Purchaser agree that potable water service to the MOB known as “Building 5000 at
University Medical Park” located at 101 East W.T. Harris Boulevard, Charlotte,
North Carolina (the “5000 Building”) is supplied by and provided through a water
line that runs through Seller’s acute care hospital known as Carolinas Medical
Center-University. After the Closing Date, Seller covenants and agrees, subject
to matters beyond Seller’s reasonable control, to provide and furnish to the
5000 Building an uninterrupted supply of potable water through such shared water
line twenty-four (24)

31



--------------------------------------------------------------------------------



 



hours per day, seven (7) days per week, three hundred sixty-five (365) days per
year. After the Closing Date, at Seller’s sole cost, Seller shall maintain,
repair and replace the portion of the water line supplying potable water to the
5000 Building located within the boundaries of Seller’s property until the point
such water line enters the 5000 Building. After the Closing Date, at Purchaser’s
sole cost, Purchaser shall maintain, repair and replace the portion of such
water line that is physically located within the 5000 Building. On or before the
Closing Date, Seller, at its expense, will cause potable water service to the
5000 Building to be privately sub-metered. Each month during the term of the
Ground Lease for the 5000 Building, Seller shall cause the sub-meter to be
“read” to determine the amount of water consumed in the 5000 Building and shall
deliver to Purchaser an invoice for Seller’s actual out-of-pocket cost of the
water consumed in the 5000 Building for the preceding month (the “Water
Sub-meter Charge”). Purchaser shall pay to Seller the Water Sub-meter Charge not
later than thirty (30) days after receipt of an invoice from Seller for such
amount. The provisions of this Section 8.2(b) shall survive Closing and shall be
incorporated into the Ground Lease for the 5000 Building. Additionally, Seller
and Purchaser acknowledge that certain other shared utility service arrangements
may be required between Seller and Purchaser relative to the MOBs located at
1350 South Kings Drive, Charlotte, North Carolina, 4501 Cameron Valley Parkway,
Charlotte, North Carolina, 4525 Cameron Valley Parkway, Charlotte, North
Carolina, 10620 Park Road, Charlotte, North Carolina, and 10650 Park Road,
Charlotte, North Carolina. In this regard, Seller and Purchaser agree to use
good faith, diligent efforts to investigate further the potential requirement
for shared utility services at such MOBs and to identify the same during the
Study Period. In the event Seller and Purchaser identify any required shared
utility service arrangements for such MOBs, Seller and Purchaser agree to use
good faith, diligent efforts to negotiate the inclusion in the Ground Lease for
the MOB Sites on which the relevant MOBs are located of a shared utility service
agreement in form and substance similar to the agreement relating to the 5000
Building contained in this Section 8.2(b) (with such changes as are required
specifically for each such MOB) and specifically acknowledging that the private
sub-metering of such shared utility services shall be acceptable to both Seller
and Purchaser as a means to allocate the responsibility for bearing the cost of
such shared utility services.
          (c) Contracts. All charges payable with respect to the Contracts
remaining in effect after Closing, if any, and all other costs and expenses (if
any) of managing, operating, maintaining and repairing the Property.
     The adjustments described in Sections 8.2(a) through 8.2(c) herein shall be
paid on the Closing Date by adjustments to the Purchase Price. If the amount of
any of the adjustments described in Sections 8.2(a) through 8.2(c) herein cannot
be determined on the Closing Date, then the adjustments therefor (and
corresponding payments between Seller and Purchaser) shall be made within thirty
(30) days after the Closing Date. In making the adjustments required by Sections
8.2(a) through 8.2(c), Seller shall be given credit for all amounts prepaid for
the Closing Date and any period thereafter, and Seller shall be charged with any
unpaid charges for the period prior to the Closing Date.
          (d) Leases. The monthly rent and other tenant charges payable by
tenants under the Leases shall be adjusted as of midnight of the day immediately
preceding the Closing Date (such that Seller is entitled to receive/retain all
amounts allocable to the period prior to the Closing Date and Purchaser is
entitled to receive/retain all amounts allocable to the period from and after
the Closing Date (including the Closing Date)), and any such rent and other
charges prepaid to Seller (including a pro rata portion of the rent paid to and
received by Seller for the month in which Closing occurs) shall be paid to
Purchaser at Closing in the form of a credit against the Purchase Price. Rent
and other charges which are due but uncollected as of the Closing Date shall not
be adjusted, but Purchaser shall cause the rent for the period prior to the
Closing Date to be remitted to Seller if, as and when collected, in accordance
with the provisions of this Section 8.2(d). On the Closing Date, Seller shall
deliver to Purchaser a schedule of all such past due but uncollected rent and
other amounts owed by tenants. Purchaser agrees to cause the

32



--------------------------------------------------------------------------------



 



amount of such rental arrears to be included in the first bills (and all
subsequent bills until paid) thereafter submitted by Purchaser to such tenants
after the Closing Date (but in no event shall such bills first be sent by
Purchaser later than thirty (30) days after the Closing Date) and to use
commercially reasonable efforts for up to ninety (90) days following the Closing
Date to collect such amounts on behalf of Seller. All rent (including, without
limitation, base rent, common area maintenance (“CAM”) charges, and real estate
tax reimbursements), when collected, shall be applied first to Purchaser’s
reasonable, third-party collection costs, then to current or delinquent rent due
Purchaser as landlord under the Leases for any time after the month in which the
Closing Date occurs, then to delinquent rents owed for the month in which the
Closing Date occurs (which amounts shall be adjusted between Seller and
Purchaser as aforesaid), and the excess, if any, to Seller on account of rental
arrearages due to Seller (for periods prior to the month in which the Closing
Date occurs). Purchaser and Seller each reserve the right to pursue any such
arrearages by action against the tenant (provided, however, that any such action
taken by Seller must be initiated, if at all, no later than one hundred eighty
(180) days following the Closing Date), including, without limitation, the right
to file, with respect to any tenant that is the subject of a bankruptcy
proceeding under the Bankruptcy Code or otherwise, a proof of claim or other
requisite pleadings or documentation, and/or to take, with respect to any such
tenant, such other actions as may be necessary or appropriate in any such
bankruptcy or similar proceedings (provided, however, in no event shall Seller
sue for possession or otherwise seek to dispossess any relevant tenant from its
premises as part of such legal action). In the event any bankruptcy or other
court does not permit Purchaser and Seller to pursue separate claims or actions
against any such defaulting tenant, Purchaser and Seller shall cooperate in the
pursuit of a joint claim or action, with neither party having the right to
settle any such claim or action without the prior written consent of the other,
which consent shall not be unreasonably withheld, conditioned or delayed.
Percentage rents and other periodic tenant charges which are not paid by tenants
as a part of monthly rental payments (such as, in some cases, CAM charges and
real estate tax reimbursements) shall be apportioned as of the Closing Date
between Seller and Purchaser (in the manner set forth above) upon receipt of the
payment from the subject tenant subsequent to the Closing Date, based on the
number of days in the lease year (or other period) before and after the Closing
Date, respectively. Further, with respect to reconciliation of CAM charges and
real estate tax reimbursements for the calendar year in which Closing occurs,
Seller shall deliver to Purchaser at Closing a schedule(s) showing the CAM and
real estate tax reimbursements received from tenants prior to the Closing Date
and the operating and real estate tax expenses of the Property actually incurred
prior to the Closing Date. Purchaser or Seller, as applicable, shall receive a
net credit against or an addition to the Purchase Price to adjust for any
overage received from tenants or shortfall in amounts received from tenants (as
applicable). Purchaser shall provide Seller with and/or access to all pertinent
information concerning tenant percentage rents and such charges, including sales
reports and status of collections, promptly upon request for the purposes of,
without limitation, inspecting and making a copy of the same, and upon request
by Seller, shall advise Seller of all efforts by Purchaser to bill and collect
any rents and other charges owed to Seller for the period prior to the Closing
Date.
          (e) Tenant Improvement Expenses. Tenant improvement expenses
(including all hard and soft construction costs, whether payable to the
contractor or the tenant), and tenant allowances which are the obligation of the
landlord under Leases shall be allocated between the parties according to
whether such obligations are Existing TI Obligations or New TI Obligations as
follows:
     (i) Existing TI Obligations. If, by Closing, Seller has not paid in full
the Existing TI Obligations, then the costs attributable thereto shall be
credited against the Purchase Price at Closing and Purchaser shall be
responsible for payment of the costs and expenses incurred to complete such
Existing TI Obligations. If such credit exceeds the actual costs of completing
such Existing TI Obligations, then Purchaser shall promptly pay such excess to
Seller when such excess is determined after Closing. If such credit is
insufficient for such purpose, then Seller shall promptly reimburse Purchaser
for such deficiency after Closing upon receipt of an invoice therefor, together
with reasonable supporting documentation. The parties’ obligations under this
provision shall survive Closing.

33



--------------------------------------------------------------------------------



 



     (ii) New TI Obligations. Purchaser shall be fully responsible for (y) all
costs associated with New TI Obligations and (z) except as contemplated in
clause (b) in the immediately following sentence, performing all obligations of
landlord under the Leases relative to New TI Obligations. Provided, however, to
the extent (a) Purchaser requests Seller to commence the performance of New TI
Obligations prior to Closing and Seller is willing to do so or (b) Seller is
obligated under Leases to commence the performance of New TI Obligations prior
to Closing pursuant to renewals or expansion rights properly exercised after the
Agreement Date (which Seller shall do), Seller shall receive a credit at Closing
for the cost of New TI Obligations so performed and paid for by Seller.
     (iii) Evidence of Payment and Performance. At Closing, Seller shall provide
lien waivers, payment affidavits, certificates of completion, and other evidence
reasonably necessary to confirm Seller’s performance and payment of the Existing
TI Obligations and the New TI Obligations, if any, and shall provide a Seller’s
Affidavit to the Title Company for the purpose of inducing the Title Company to
insure against any claims against the Property arising from any such work
performed before Closing.
     (iv) Change Orders. Unless expressly required by the terms of an Existing
Lease, Seller shall not agree to any change orders or additions to tenant
improvements or material changes in the scope of work or specifications with
respect to the Existing TI Obligations or New TI Obligations (collectively, the
“Change Orders”) without Purchaser’s prior written approval, such approval not
to be unreasonably withheld, conditioned or delayed.
          (f) Security Deposits. Seller shall deliver to Purchaser at Closing a
schedule of all security deposits held by Seller on the Closing Date which have
been deposited by tenants under the Leases. At Closing, all security deposits so
held by Seller shall be transferred and delivered to Purchaser, or else Seller
shall give Purchaser a credit therefor against the Purchase Price. Purchaser
shall indemnify Seller, to the extent of the security deposits transferred to
Purchaser as aforesaid, against any claims by tenants on account of such
security deposits. Seller shall indemnify Purchaser against any claims by
tenants on account of any portion of any security deposit which should have been
transferred to Purchaser as aforesaid but which was not transferred to Purchaser
as aforesaid.
          (g) Closing Costs. Purchaser shall pay all costs and expenses of
examination of title, title insurance, updating of existing surveys and/or
preparation of new surveys, all charges and fees in connection with Purchaser’s
Inspections of the Property as provided in Article 4 herein, nominal recording
charges for recordation of the memoranda of the Ground Leases contemplated
herein and one-half (1/2) of all escrow fees in connection with the closing of
the transaction contemplated hereby. Seller shall pay all costs and expenses
incurred in connection with Seller’s compliance with the terms and provisions of
Section 3.3(i) herein, nominal recording charges for recordation of the
Morrocroft Lease Subordination and one-half (1/2) of all escrow fees in
connection with the closing of the transaction contemplated hereby. Seller shall
be responsible for the payment of any conveyance tax, transfer tax or leasehold
tax due and payable in connection with the execution and delivery of the Ground
Leases, recordation of memoranda of the Ground Leases, and the conveyance of fee
simple title to the MOBs to Purchaser, if any.
          (h) Final Reconciliation. Purchaser and Seller agree to make any and
all final adjustments for any items being prorated or adjusted under this
Section 8.2 after year-end reconciliations have been completed with all tenants
and final tax bills and other relevant bills have been received, all such
adjustments to be completed on or before June 30, 2009. Without limiting the
generality of the foregoing, (i) if and to the extent that the real estate tax
proration between the parties at Closing requires adjustment once final tax
bills are issued, amounts shall be appropriately adjusted by Seller and
Purchaser so

34



--------------------------------------------------------------------------------



 



that the party owing any such reconciled amount shall pay the other party the
amount so owed, and (ii) if and to the extent that the pass-throughs and related
prorations between the parties at Closing require adjustment once amounts
payable by tenants for pass-throughs of taxes, insurance costs and CAM costs are
finally determined, such amounts shall be appropriately adjusted by Seller and
Purchaser so that the party owing any such reconciled amount shall pay the other
party the amount so owed. Payments in connection with the final adjustments
shall be made on or before July 31, 2009, and the parties shall cooperate with
one another with respect to such adjustments.
          (i) Survival. Each and all of the provisions of this Section 8.2
(including, without limitation, the indemnities in Section 8.2(f) herein) shall
survive Closing indefinitely.
ARTICLE 9
BREACH; TERMINATION
     9.1 Breach by Seller. If Seller shall fail to perform its covenants or
agreements hereunder on or before the Closing Date or if Purchaser shall be
relieved of its obligations under this Agreement by operation of any express
provision of this Agreement, then, in any such event, Purchaser’s sole and
exclusive remedy shall be to either (i) terminate this Agreement, or (ii) pursue
a remedy for specific performance of Seller’s obligation to sell and/or ground
lease the Property, as applicable, to Purchaser. Further, if this Agreement is
terminated as aforesaid, then Purchaser shall promptly either return the Study
Materials to Seller or destroy all of the Study Materials (including all copies
thereof) in the possession of Purchaser and its employees, agents,
representatives and consultants and confirm such destruction in writing to
Seller (at no cost to Seller in either such event). Additionally, in either such
event, Purchaser shall also promptly deliver to Seller a true and complete copy
of all Study Materials prepared by, for or on behalf of Purchaser. The foregoing
obligations of Purchaser shall survive the termination of this Agreement. In the
event that Purchaser shall be relieved of its obligation to close under this
Section 9.1, the Title Company shall return the Deposit to Purchaser within five
(5) days after receipt from Purchaser of written confirmation that Purchaser has
fully complied with all of the requirements imposed on Purchaser under the
foregoing provisions in this Section 9.1.
     9.2 Breach by Purchaser. If Purchaser shall fail to perform any of the
covenants or agreements to be performed by it under this Agreement on or before
the Closing Date, Seller’s sole and exclusive remedy shall be to terminate this
Agreement and receive the Deposit as liquidated damages for Purchaser’s default
(with the Title Company to pay the Deposit to Seller upon Seller’s request), all
other claims for losses, damages, costs and expenses (other than the right to
recover losses, damages, costs or expenses pursuant to any Indemnification
Obligation) being waived hereby. Purchaser and Seller hereby acknowledge and
agree that the actual damages suffered by Seller as a result of such breach by
Purchaser would be impracticable, extremely difficult or impossible to determine
and Purchaser agrees that the amount of the Deposit shall be the amount of
damages to which Seller is entitled in such event, and that the amount of such
liquidated damages is reasonable and does not constitute a penalty.
Notwithstanding the foregoing, in no event shall Seller’s ability to recover
from Purchaser any loss, cost, damage or expense pursuant to any Indemnification
Obligation be deemed limited in any respect by Seller’s receipt of the Deposit
as aforesaid. Further, if this Agreement is terminated as aforesaid, then
Purchaser shall promptly either return the Study Materials to Seller or destroy
all of the Study Materials (including all copies thereof) in the possession of
Purchaser and its employees, agents, representatives and consultants and confirm
such destruction in writing to Seller (at no cost to Seller in either such
event). Additionally, in either such event, Purchaser shall also promptly
deliver to Seller a true and complete copy of all Study Materials prepared by,
for or on behalf of Purchaser. The foregoing obligations of Purchaser shall
survive the termination of this Agreement.

35



--------------------------------------------------------------------------------



 



ARTICLE 10
TITLE EXAMINATION
     10.1 Title Commitment. Seller hereby agrees that it shall not, after the
Agreement Date, take any action affecting title to the Property (except for
(i) New Leases and Modifications and memoranda thereof, (ii) utility, access,
and other easements and/or licenses, provided that the same are normal and
customary and consistent with Seller’s operation of the Property as of the
Agreement Date, and (iii) actions effectuating the release of liens or
encumbrances) unless consented to by Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed. Not later than the date that is
thirty-five (35) days after the Agreement Date (the period from the Agreement
Date through the thirty-fifth (35th) day thereafter being referred to herein as
the “Title Objections Period”), Purchaser shall, at Purchaser’s sole cost and
expense, (a) cause the Title Company to issue to Purchaser a current commitment
for an ALTA policy of leasehold title insurance and/or owner’s title insurance
(as applicable) (the “Title Commitment”) setting forth the state of title to the
MOB Sites and committing the Title Company to issue to Purchaser a leasehold
policy of title insurance insuring Purchaser’s interest as tenant under the
Ground Leases and/or an owner’s policy of title insurance insuring Purchaser’s
interest in the MOBs (as applicable) in the amount of the Purchase Price and
with such endorsements as Purchaser desires, (b) deliver a copy of the Title
Commitment to Seller and cause the Title Company to deliver to Seller a copy of
all title documents that are referred to in the Title Commitment, and (c) elect
to have current “as-built” surveys of the MOBs and the MOB Sites performed, if
Purchaser so desires. Seller shall prepare or cause to be prepared legal
descriptions of the MOB Sites (collectively, the “Legal Descriptions”) based
upon Seller’s most current surveys in Seller’s possession and/or existing
subdivision plats of record for each MOB Site, as applicable, and shall deliver
a copy of the Legal Descriptions to Purchaser. Once prepared by Seller and
reasonably approved by Purchaser and the Title Company, the Legal Descriptions
will be substituted for the depiction of the MOB Sites attached hereto as
Exhibit 1.1(yy) and shall likewise be attached to the Ground Leases for the same
purpose. Said Legal Descriptions shall be binding upon Seller and Purchaser and
shall be deemed a part of this Agreement without the requirement of any further
action by Seller or Purchaser.
     10.2 Title Objections; Permitted Exceptions. Purchaser shall have until the
expiration of the Title Objections Period to give Seller written notice of
Purchaser’s objection to the condition of title to the Property, as reflected by
the Title Commitment. Provided, however, Purchaser shall be entitled to object
to title matters hereunder only if (i) any current use on the relevant MOB Site
is not in compliance in any material respect with a title exception instrument
that encumbers such MOB Site or (ii) any title exception instrument that
encumbers the relevant MOB Site or any survey matter that affects such MOB Site
either renders the title to such MOB Site unmarketable or uninsurable or renders
any current use on such MOB Site in violation in any material respect with any
term, provision or requirement in any title exception document that encumbers
title to such MOB Site. The failure of Purchaser to provide such notice to
Seller prior to the expiration of the Title Objections Period shall constitute a
waiver of all of Purchaser’s rights under this Section 10.2 as such rights
relate to title matters of record existing as of the effective date and time of
the Title Commitment. If Purchaser gives written notice to Seller of title
objections as permitted herein prior to the expiration of the Title Objections
Period, Seller shall have five (5) days from receipt of such written notice
either (a) to have such objections satisfied and removed or to commit to
Purchaser in writing to cause such objections to be satisfied and removed at or
prior to Closing or (b) to give Purchaser written notice of Seller’s inability
or refusal to satisfy the objections. If Seller elects to cause such objections
to be satisfied and removed at or prior to Closing but is unable to do so prior
to the Closing Date, then Seller may, by written notice to Purchaser, extend the
Closing Date for a period of up to and including the Outside Closing Date in
order to attempt to cause such objections to be satisfied and removed. In such
case, Seller shall give written notice to Purchaser when such objections have
been satisfied and removed, and Closing shall occur on the earlier to occur of
(i) the third (3rd) business day following the date on which such notice is
given (but not earlier than the scheduled Closing Date), or (ii) the Outside
Closing

36



--------------------------------------------------------------------------------



 



Date, or on such other date to which the parties may agree in writing. If any
such objection is not properly satisfied and removed within said five (5) day
period or Seller does not commit to Purchaser in writing within said five
(5) day period to cause any such objection to be satisfied and removed at or
prior to Closing, Purchaser, as its sole and exclusive remedy, may elect either
(A) to terminate this Agreement as to the MOB(s) that is(are) affected by such
objection(s), in which case the Purchase Price hereunder shall be reduced to
exclude therefrom the portion of the Purchase Price allocated to such MOB(s)
pursuant to Section 2.2(a) herein, or (B) to accept and approve all such
unsatisfied objections and to complete the purchase of the Property. Purchaser
shall notify Seller of its election pursuant to the immediately preceding
sentence within five (5) days after the earlier to occur of the following two
events: (1) the receipt by Purchaser of Seller’s written notice of Seller’s
inability or refusal to satisfy the objections (or any of them) or (2) the
passage of the five (5) day period during which Seller is permitted to respond
with regard to the objections. With regard to any MOB(s) for which this
Agreement has not been terminated as provided herein, Seller shall convey (a) an
insurable leasehold estate in and to the MOB Sites to Purchaser by the Ground
Leases, (b) title to the MOBs by a separate special warranty deed for each MOB
in the forms attached hereto as Exhibit 10.2-A (relative to the MOBs located in
North Carolina) and Exhibit 10.2-B (relative to the MOB located in South
Carolina) (collectively, the “Deeds”), as applicable (which Deeds Seller and
Purchaser agree in no event shall be recorded by either party, which agreement
shall survive Closing), and (c) title to the Personal Property and the
Improvements by the General Assignment and Bill of Sale attached hereto as
Exhibit 10.2-C, subject to: (i) the lien of the local ad valorem real property
taxes for the year in which Closing occurs (which taxes shall be prorated at
Closing between Purchaser and Seller on a calendar year basis, as provided
herein) and all subsequent years; (ii) the Ground Leases and the Leases;
(iii) all easements, covenants, conditions, restrictions and other matters of
record and any other exceptions set forth in the Title Commitment (except for
any of the foregoing that Seller is obligated to remove or agrees to remove
pursuant to this Section 10.2); and (iv) matters that would be revealed by a
current and accurate physical survey of the MOB Sites (collectively, the
“Permitted Exceptions”). Seller agrees to provide to the Title Company at
Closing an affidavit that (y) Seller has made no improvements or repairs to the
Property during the one hundred twenty (120) days immediately preceding the
Closing Date for which payment has not been made or for which Seller has not
paid or will not pay in the ordinary course of business when due all sums for
services performed for or materials furnished to Seller in connection with the
Property, and (z) to Seller’s knowledge and belief, there are no tenancies,
leases, occupancies or parties in possession of the Property and no outstanding
leasehold rights, claims or interests other than as set forth on the current,
certified rent roll for the Property to be delivered by Seller to Purchaser at
Closing (the “Seller’s Affidavit”), which Seller’s Affidavit shall be in the
form attached hereto as Exhibit 10.2-D.
     10.3 Morrocroft Ground Lease Subordination. Notwithstanding any term or
provision in this Agreement to the contrary, Purchaser hereby acknowledges that
The Carolinas Healthcare Foundation, Inc. (“CHF”), as Landlord, and The
Charlotte-Mecklenburg Hospital Authority (“CMHA”), as Tenant, are parties to
(i) that certain Lease Agreement dated as of December 7, 1995, as amended by
that certain First Amendment to Lease Agreement dated December 30, 2005, and
that certain Second Amendment to Lease Agreement to be executed by CHF and CMHA
after the Agreement Date relating to the portion of the Property located at 4501
Cameron Valley Parkway, Charlotte, North Carolina, as such portion of the
Property is more particularly described in such Lease Agreement, and (ii) that
certain Lease Agreement dated January 1, 2006, as amended by that certain First
Amendment to Lease Agreement to be executed by CHF and CMHA after the Agreement
Date relating to the portion of the Property located at 4525 Cameron Valley
Parkway, Charlotte, North Carolina, as such portion of the Property is more
particularly described in such Lease Agreement (the Lease Agreements described
in the foregoing clauses (i) and (ii) being referred to herein collectively as
the “Morrocroft Leases”). At Closing, Seller shall cause CHF and CMHA to enter
into an agreement (the “Morrocroft Lease Subordination”) for the purpose of
subordinating the Morrocroft Leases and CMHA’s right, title and interest as
Tenant to the real property that is the subject of the Morrocroft Leases to the
Ground Leases to be entered into between Seller and

37



--------------------------------------------------------------------------------



 



Purchaser at Closing for the MOB Sites that are the subject of the Morrocroft
Leases until the expiration or earlier termination of such Ground Leases. The
Morrocroft Lease Subordination shall be in a form suitable for recording (and
Seller shall cause the same to be recorded at Closing at Seller’s cost) and
shall be subject to the written approval of Purchaser and the Title Company,
such approval not to be unreasonably withheld, conditioned or delayed.
Additionally, Seller and Purchaser agree that Seller’s obligation to sell the
MOBs located on the MOB Sites that are the subject of the Morrocroft Leases and
to perform the other covenants and obligations to be performed by it on the
Closing Date pursuant to this Agreement relative to the same, and Purchaser’s
obligation to purchase the MOBs located on the MOB Sites that are the subject of
the Morrocroft Leases and to perform the other covenants and obligations to be
performed by it on the Closing Date pursuant to this Agreement relative to the
same, shall be subject to Seller obtaining, on or before the date that is thirty
(30) days after the Agreement Date, written consent from the Board of Directors
of CHF authorizing CHF’s execution and delivery of this Agreement and the
performance of its obligations hereunder, including, without limitation, the
execution and delivery of the Morrocroft Lease Subordination, which condition
Seller agrees to use good faith, diligent efforts beginning on the Agreement
Date and continuing through the date that is thirty (30) days after the
Agreement Date to satisfy. In this regard, Seller anticipates that the Board of
Directors of CHF will vote on the authorization of CHF’s execution and delivery
of this Agreement and the performance of its obligations hereunder, including,
without limitation, the execution and delivery of the Morrocroft Lease
Subordination, at its meeting scheduled for November 20, 2008. Seller shall
notify Purchaser promptly of the results of the Board of Directors’ vote on such
matter promptly after the conclusion of such November 20, 2008 meeting. In the
event such condition is not satisfied on or before the date that is thirty
(30) days after the Agreement Date and subject to the terms and provisions in
Section 11.2 herein, despite Seller’s good faith, diligent efforts, Purchaser
and Seller shall not be required to close on the purchase and sale of the MOB(s)
located thereon, and Purchaser and Seller each shall be entitled to terminate
this Agreement as to the MOB(s) located on such MOB Site(s) by so notifying the
other party in writing, whereupon this Agreement shall be null and void and of
no further force and effect as to such MOB(s), except for the Indemnification
Obligations and any other obligations that expressly survive the termination of
this Agreement. Further, if this Agreement is terminated by written notice given
as aforesaid, then Purchaser shall promptly either return the Study Materials
relating to such MOB(s) to Seller or destroy all of the Study Materials relating
to such MOB(s) (including all copies thereof) in the possession of Purchaser and
its employees, agents, representatives and consultants and confirm such
destruction in writing to Seller (at no cost to Seller in either such event).
Additionally, in either such event, Purchaser shall also promptly deliver to
Seller a true and complete copy of all Study Materials relating to such MOB(s)
prepared by, for or on behalf of Purchaser. The foregoing obligations of
Purchaser shall survive the termination of this Agreement.
ARTICLE 11
MISCELLANEOUS PROVISIONS
     11.1 Brokers. Except for Cain Brothers RE LLC (the “Broker”), each of
Seller and Purchaser represents and warrants to the other that (i) it has not
authorized any real estate broker, agent or finder to act on its behalf in
connection with the transaction contemplated by this Agreement, (ii) it does not
have any knowledge of any broker, agent or finder purporting to act on its
behalf with respect to this Agreement and the sale and/or ground lease of the
Property, as applicable, to be made pursuant hereto, and (iii) the other party
hereto shall have no liability to any broker for compensation, commission or
otherwise. Seller shall pay the Broker a commission in connection with this
Agreement and the transactions contemplated hereby pursuant to a separate
agreement between Seller and the Broker. Each party agrees that it shall
indemnify, defend and save the other harmless from and against any cost,
expense, claim, loss, liability or damages, including reasonable attorneys’
fees, and court costs, resulting from a breach of the foregoing representation
and warranty. The provisions of this Section 11.1 shall survive Closing or
termination of this Agreement indefinitely.

38



--------------------------------------------------------------------------------



 



     11.2 Termination Rights of Purchaser and Seller. If, as a result of a
reduction in the Purchase Price pursuant to (i) Section 3.1 herein (in the case
of a misrepresentation or breach of any of Seller’s representations or
warranties set forth in Section 3.1 herein), (ii) Section 3.3(i) herein (in the
case of a failure by Seller to obtain a required subdivision), (iii)
Section 4.4(a)(iii) herein (in the case of Material Casualty Damage), (iv)
Section 4.4(b)(iii) herein (in the case of a Material Condemnation or a Material
Zoning Requirements Change), (v) Section 4.4(c)(ii) herein (in the case of a
Material Tenant Lease Default), (vi) Section 10.2 herein (in the case of a
failure by Seller to satisfy one or more title objections), (vii) Section 10.3
herein (in the case of a failure by Seller to obtain consent of CHF’s Board of
Directors to the Morrocroft Lease Subordination, or (viii) Section 11.14 herein,
the Purchase Price ultimately determined under the terms of this Agreement is
less than seventy-five percent (75%) of the Purchase Price as set forth in
Section 2.2(a) herein, then, notwithstanding any other term or provision of this
Agreement to the contrary, either party, at such party’s option (to be exercised
by written notice to the other party within five (5) business days after such
reduction in the Purchase Price below the seventy-five percent (75%) threshold
described in this Section 11.2 is determined), may elect to terminate this
Agreement as to all (but not less than all) of the Property. On the giving of
notice by either party to the other party of a termination of this Agreement
pursuant to this Section 11.2, this Agreement shall be null and void and of no
further force and effect, except for the Indemnification Obligations and any
other obligations that expressly survive the termination of this Agreement.
Further, if this Agreement is terminated by written notice given as aforesaid,
then Purchaser shall promptly either return the Study Materials to Seller or
destroy all of the Study Materials (including all copies thereof) in the
possession of Purchaser and its employees, agents, representatives and
consultants and confirm such destruction in writing to Seller (at no cost to
Seller in either such event). Additionally, in either such event, Purchaser
shall also promptly deliver to Seller a true and complete copy of all Study
Materials prepared by, for or on behalf of Purchaser. The foregoing obligations
of Purchaser shall survive the termination of this Agreement. The Title Company
shall return the Deposit to Purchaser within five (5) days after receipt from
Purchaser of written confirmation that Purchaser has fully complied with all of
the requirements imposed on Purchaser under the foregoing provisions in this
Section 11.2.
     11.3 Entire Agreement; Modification. This Agreement, the Seller Closing
Documents, and the Purchaser Closing Documents contain the entire agreement
between the parties relating to the conveyance of the Property, all prior
negotiations between the parties are merged into this Agreement, and there are
no promises, agreements, conditions, undertakings, warranties or
representations, oral or written, express or implied, between them other than as
set forth in this Agreement, the Seller Closing Documents, and the Purchaser
Closing Documents. No change or modification of this Agreement or any of the
Seller Closing Documents or the Purchaser Closing Documents shall be valid
unless the same is in writing and signed by each of the parties hereto or
thereto. No waiver of any of the provisions of this Agreement, the Seller
Closing Documents, or the Purchaser Closing Documents executed or to be executed
in connection herewith shall be valid unless in writing and signed by the party
against whom it is sought to be enforced.
     11.4 Survival of Representations, Warranties and Agreements. Except as
otherwise expressly set forth in this Agreement, the representations,
warranties, covenants, and agreements of the parties set forth in this Agreement
shall remain operative and shall survive Closing indefinitely.
     11.5 Binding Upon Successors and Assigns. This Agreement shall be binding
upon, and inure to the benefit of and be enforceable by, the respective personal
representatives, successors, and permitted assigns of the parties hereto. Except
as set forth in this Section 11.5, neither Purchaser nor Seller shall have any
right to assign this Agreement and/or its rights and obligations hereunder
without the prior written consent of the other (which consent may be granted or
withheld in a party’s sole and absolute discretion). Any assignment or other
transfer of this Agreement without the written consent of the other party shall
be null and void and of no force or effect. Notwithstanding the foregoing to the
contrary, Purchaser shall have the right to assign this Agreement and/or its
rights and obligations hereunder to an Affiliate of Purchaser without the prior
written consent of Seller; provided, however, Purchaser shall deliver to Seller
promptly after any such assignment written notice of such assignment, together
with a copy of the relevant assignment document. In the event of any such
assignment pursuant to the

39



--------------------------------------------------------------------------------



 



immediately preceding sentence, however, Purchaser shall not be released or
discharged from any liability under this Agreement and shall remain liable for
the performance of all obligations of Purchaser hereunder.
     11.6 Governing Law. The provisions of this Agreement shall be governed by
the laws of the State, without regard to the conflicts of laws provisions
thereof.
     11.7 Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly
given/received: (1) on the date delivered if delivered personally; (2) the next
business day after deposit with a nationally recognized overnight courier
service when marked for delivery on the next business day; (3) two (2) business
days after mailing if sent by registered or certified United States mail,
properly addressed and postage pre-paid; or (4) upon completion of transmission
(which is confirmed by telephone or a statement generated by the transmitting
machine) if sent by facsimile to compatible equipment in the possession of the
recipient, and addressed to the party for whom it is intended, at the address
hereinafter set forth, provided that a copy of such notice is sent on such date
by registered or certified United States mail, property addressed and postage
pre-paid:

         
(i)
  If to Purchaser:   Healthcare Realty Trust Incorporated
 
      3310 West End Avenue, Suite 700
 
      Nashville, Tennessee 37203
 
      Attention: Stephen E. Cox, Jr., Esq.
 
      Facsimile: (615) 463-7739
 
       
 
  With a copy to:   Healthcare Realty Trust Incorporated
 
      3310 West End Avenue, Suite 700
 
      Nashville, Tennessee 37203
 
      Attention: Mr. Brince Wilford
 
      Facsimile: (615) 690-8410
 
       
 
  And a copy to:   Waller Lansden Dortch & Davis, LLP
 
      511 Union Street, Suite 2700
 
      Nashville, Tennessee 37219
 
      Attention: Jeffrey A. Calk, Esq.
 
      Facsimile: (615) 244-6804
 
       
(ii)
  If to Seller:   The Charlotte-Mecklenburg Hospital Authority
 
      4828 Airport Center Parkway
 
      Building E
 
      Charlotte, North Carolina 28208
 
      Attention: Facilities Management Group — Mary Beth Kuzmanovich
 
      Facsimile: (704) 512-7900
 
       
 
  With a copy to:   The Charlotte-Mecklenburg Hospital Authority
 
      720 East Morehead Street, 3rd Floor
 
      Charlotte, North Carolina 28203
 
      Attention: General Counsel
 
      Facsimile: (704) 355-6330

40



--------------------------------------------------------------------------------



 



         
 
  And a copy to:   The Charlotte-Mecklenburg Hospital Authority
 
      P.O. Box 32861
 
      Charlotte, North Carolina 28232-2861
 
      Attention: Facilities Management Group — Mary Beth Kuzmanovich
 
      Facsimile: (704) 512-7900
 
       
 
  And a copy to:   K&L Gates LLP
 
      Hearst Tower, 47th Floor
 
      214 North Tryon Street
 
      Charlotte, North Carolina 28202
 
      Attention: Walter D. Fisher, Jr., Esq.
 
      Facsimile: (704) 353-3244

Any party may designate a change of address by written notice to the other in
accordance with the provisions set forth above, which notice shall be given at
least five (5) days before such change of address is to become effective.
     11.8 Exhibits. Each and all of the exhibits attached hereto are hereby
incorporated into this Agreement by reference.
     11.9 Confidentiality. Neither party hereto shall make public disclosure
with respect to this transaction or this Agreement (and the terms hereof) before
Closing except: (i) as may be required by law or any applicable Governmental
Authorities, or (ii) to such lenders, attorneys, accountants, brokers, partners,
directors, officers, employees, agents, and representatives of either party or
of either party’s advisors who have a reasonable need to know such information
for the purpose of evaluating and consummating the transaction and/or advising
either party, including, without limitation, with respect to the financing of
the transaction; and to present or prospective sources of financing. Seller and
Purchaser shall ensure that any such parties to which such disclosures are made
are aware, and agree in writing to be bound by, of the terms of this
Section 11.9 relating to the information contained in such disclosure.
     11.10 Study Materials. Not later than the Agreement Date, Seller agrees to
deliver (i.e., by uploading the same to a website to which Purchaser has access
or by delivering or causing to be delivered to Purchaser a hard copy of the
same) to Purchaser true and correct copies of all Study Materials which are in
Seller’s possession or readily available to Seller. In that regard and as set
forth in Sections 3.1(e) and 3.3(d) herein, Purchaser, by its execution and
delivery of this Agreement, acknowledges that it has received the Study
Materials from Seller as of the Agreement Date.
     11.11 No Offer. The parties agree that the submission of this Agreement for
review or execution by one party to the other does not constitute an offer to
sell or purchase the Property and that this Agreement shall not be valid,
binding or enforceable until duly and fully executed by all parties hereto.
     11.12 Rules of Construction. Section captions used in this Agreement are
for convenience only and shall not affect the construction of this Agreement.
All references to “Sections,” without reference to a document other than this
Agreement, are intended to designate articles and sections of this Agreement,
and the words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, unless
specifically designated otherwise. The use of the term “including” shall mean in
all cases “including, but not limited to,” unless specifically designated
otherwise. No rules of construction against the drafter of this Agreement shall
apply in any interpretation or enforcement of this Agreement, any documents or
certificates executed pursuant hereto, or any provisions of any of the
foregoing.

41



--------------------------------------------------------------------------------



 



     11.13 Time of the Essence. TIME IS OF THE ESSENCE in this Agreement. In
addition, if the final day of any period of time set out in any provision of
this Agreement, including, without limitation, the Closing Date and the Study
Period, falls on a Saturday, Sunday or holiday recognized by Bank of America,
N.A., in Charlotte, North Carolina, then in such case, such period shall be
deemed extended to the next day which is not a Saturday, Sunday or holiday
recognized by Bank of America, N.A., in Charlotte, North Carolina.
     11.14 Severability of MOB Owners’ Interests. Notwithstanding any term or
provision in this Agreement to the contrary, the warranties, representations,
agreements and covenants made by Seller herein are made by each of the entities
that compose Seller only with respect to the specific MOB or MOBs owned by each
such entity, and liability for any breach or failure to perform under this
Agreement shall be several and not joint among the entities that compose Seller.
Furthermore, in the event of any breach or failure to perform hereunder by any
entity composing Seller which breach or failure to perform prevents Purchaser
from being able to acquire the relevant MOB or MOBs as contemplated herein,
Purchaser shall be entitled to terminate this Agreement only as to such MOB or
MOBs (subject, however, to the terms and provisions in Section 11.2 herein), in
which case the Purchase Price hereunder shall be reduced to exclude therefrom
the portion of the Purchase Price allocated to such MOB or MOBs pursuant to
Section 2.2(a) herein, and, subject to the terms and provisions in Section 11.2
herein, Purchaser shall remain obligated to purchase and/or ground lease the
remainder of the Property, as applicable, pursuant to this Agreement.
[Signatures appear on the following pages]

42



--------------------------------------------------------------------------------



 



[Signature Page to Purchase Agreement by and between The Charlotte-Mecklenburg
Hospital Authority,
Mercy Health Services, Inc., and The Carolinas Healthcare Foundation, Inc.,
collectively, as Seller,
and Healthcare Realty Trust Incorporated, as Purchaser]
     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
day and year first above stated.

            SELLER:

THE CHARLOTTE-MECKLENBURG
HOSPITAL AUTHORITY, a public body
corporate and politic
      By:   /s/ Joseph G. Piemont       Name:   Joseph G. Piemont       
Title:   President     

[Signatures continue on the following pages]

43



--------------------------------------------------------------------------------



 



[Signature Page to Purchase Agreement by and between The Charlotte-Mecklenburg
Hospital Authority,
Mercy Health Services, Inc., and The Carolinas Healthcare Foundation, Inc.,
collectively, as Seller,
and Healthcare Realty Trust Incorporated, as Purchaser]

            SELLER:

MERCY HEALTH SERVICES, INC., a North Carolina
non-profit corporation
      By:   /s/ Zachary J. Zapack       Name:   Zachary J. Zapack       
Title:   Vice President     

[Signatures continue on the following pages]

44



--------------------------------------------------------------------------------



 



[Signature Page to Purchase Agreement by and between The Charlotte-Mecklenburg
Hospital Authority,
Mercy Health Services, Inc., and The Carolinas Healthcare Foundation, Inc.,
collectively, as Seller,
and Healthcare Realty Trust Incorporated, as Purchaser]

            SELLER:

THE CAROLINAS HEALTHCARE FOUNDATION, INC., a North Carolina non-profit
corporation
      By:   /s/ Michael L. Rose       Name:   Michael L. Rose        Title:  
President     

[Signatures continue on the following page]

45



--------------------------------------------------------------------------------



 



[Signature Page to Purchase Agreement by and between The Charlotte-Mecklenburg
Hospital Authority,
Mercy Health Services, Inc., and The Carolinas Healthcare Foundation, Inc.,
collectively, as Seller,
and Healthcare Realty Trust Incorporated, as Purchaser]

            PURCHASER:

HEALTHCARE REALTY TRUST
INCORPORATED, a Maryland corporation
      By:   /s/ Stephen E. Cox, Jr.       Name:   Stephen E. Cox, Jr.       
Title:   Vice President     

46